EXHIBIT 10.1

 

 

 

 

 

PURCHASE AND SALE AGREEMENT

by and between

COMPAÑÍA MINERA AUTLÁN S.A.B. DE C.V.

GOLDEN MINERALS COMPANY

AND

MINERA DE CORDILLERAS S. DE R. L. DE C.V.

 

--------------------------------------------------------------------------------

Dated as of June 26, 2019

--------------------------------------------------------------------------------

 

 

 

 

 

 

 







 

TABLE OF CONTENTS

 

 

 

 

ARTICLE I DEFINITIONS


1

 

 

ARTICLE II CLOSING; CONSIDERATION


8

 

 

Section 2.1     Purchase and Sale.


8

Section 2.2     Closing.


8

Section 2.3     Purchase Price; Deposit.


9

Section 2.4     Closing Date Payments.


9

Section 2.5     Additional Closing Deliveries.


9

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF GOLDEN MINERALS


10

 

 

Section 3.1     Organization and Existence.


10

Section 3.2     Authorization.


10

Section 3.3     Noncontravention.


10

Section 3.4     No Subsidiaries.


10

Section 3.5     Consents.


11

Section 3.6     Capitalization; Ownership of Transferred Shares.


11

Section 3.7     Material Contracts.


11

Section 3.8     Absence of Certain Changes, Events and Conditions.


12

Section 3.9     Financial Statements.


13

Section 3.10   No Undisclosed Liabilities


13

Section 3.11   Working Capital; Indebtedness.


13

Section 3.12   Title to Assets.


13

Section 3.13   Real Property.


14

Section 3.14   Insurance.


14

Section 3.15   Legal Proceedings.


14

Section 3.16   Compliance With Laws; Permits.


14

Section 3.17   Environmental Matters.


15

Section 3.18   Employment Matters.


15

Section 3.19   Fixed Assets.


15

Section 3.20   Taxes.


16

Section 3.21   Brokers.


16

Section 3.22   No Other Representations and Warranties.


16

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF CORDILLERAS


16

 

 

Section 4.1     Organization and Existence.


16

Section 4.2     Authorization.


16

Section 4.3     Noncontravention.


17

Section 4.4     Consents.


17

Section 4.5     Title to Transferred Concessions.


17

Section 4.6     Compliance With Law; Permits.


17

Section 4.7     Environmental Matters.


17

Section 4.8     Brokers.


18

Section 4.9     No Other Representations and Warranties.


18

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER


18

 

 

Section 5.1     Organization and Existence.


18

Section 5.2     Authorization.


18





 



 

 

 

 

Section 5.3     Noncontravention.


18

Section 5.4     Consents.


19

Section 5.5     Brokers.


19

Section 5.6      Legal Proceedings.


19

Section 5.7     Sufficiency of Funds.


19

Section 5.8     Solvency.


19

Section 5.9     Investment Purpose.


19

Section 5.10   Independent Investigation.


20

Section 5.11   No Other Representations.


21

 

 

ARTICLE VI COVENANTS


21

 

 

Section 6.1     Conduct of Business.


21

Section 6.2     Conduct of Transferred Concessions.


22

Section 6.3     Conduct of All Parties.


22

Section 6.4     Pre-Closing Efforts.


23

Section 6.5     Governmental Approvals and Other Third-Party Consents.


23

Section 6.6     Access to Information.


24

Section 6.7     No Solicitation of Other Bids.


24

Section 6.8     Employment Matters.


24

Section 6.9     Tax Matters.


25

Section 6.10   Public Announcements.


25

Section 6.11   Books and Records.


25

Section 6.12   Noncompetition; Nonsolicitation.


25

Section 6.13   Further Assurances.


26

 

 

ARTICLE VII CONDITIONS TO CLOSING


26

 

 

Section 7.1     Conditions to Obligations of All Parties.


26

Section 7.2     Conditions to Obligations of Buyer.


26

Section 7.3     Conditions to Obligations of Sellers.


27

 

 

ARTICLE VIII INDEMNIFICATION


27

 

 

Section 8.1     Survival.


27

Section 8.2     Indemnification by Golden Minerals.


28

Section 8.3     Intentionally Omitted


28

Section 8.4     Indemnification by Buyer.


28

Section 8.5     Limitations on Indemnification of Buyer Indemnified Parties.


29

Section 8.6     Indemnification Procedures for Third-Party Claims.


29

Section 8.7     Indemnification Procedures for Direct Claims.


30

Section 8.8     Insurance and Third-Party Proceeds.


30

Section 8.9     Tax Benefits.


30

Section 8.10   Subrogation.


31

Section 8.11   Mitigation.


31

Section 8.12   No Double Recovery.


31

Section 8.13   Prior Knowledge of Breach.


31

Section 8.14   Limitation of Liability.


31

Section 8.15   Exclusive Remedy.


32

Section 8.16   Treatment of Indemnification Payments.


32





 



 

 

 

 

ARTICLE IX TERMINATION


32

 

 

Section 9.1     Grounds for Termination.


32

Section 9.2      Effect of Termination.


33

Section 9.3      Repayment of Deposit.


33

 

 

ARTICLE X MISCELLANEOUS


34

 

 

Section 10.1    Notices.


34

Section 10.2    Interpretation.


34

Section 10.3    Expenses.


35

Section 10.4    Severability.


35

Section 10.5    Successor and Assigns.


35

Section 10.6    No Third-Party Beneficiaries.


35

Section 10.7    Amendments and Waivers.


35

Section 10.8    Governing Law.


36

Section 10.9    Jurisdiction; Arbitration.


36

Section 10.10  Waiver of Jury Trial.


36

Section 10.11  Specific Performance.


36

Section 10.12  Entire Agreement.


37

Section 10.13  Electronic Transmission; Counterparts.


37

Section 10.14  Privileged Communications.


37

 

 





 



 

 

EXHIBITS

 

 

Exhibit A

Rodeo Concessions

 

Exhibit B

Santa Maria Concessions

 

Exhibit C

Minera William Concessions

 

Exhibit D

Transferred Concessions Assignment of Rights

 

Exhibit E

Restricted Area

 

DISCLOSURE SCHEDULES

 

 

 

 

 

Section 1(a)

Knowledge Parties

 

Section 1(b)

Permitted Encumbrances

 

Section 3.4

Ownership of Equity Interests

 

Section 3.5

Company Consents

 

Section 3.7(a)

Material Contracts

 

Section 3.8

Absence of Changes

 

Section 3.13(b)

Owned Real Property

 

Section 3.13(c)

Leased Real Property

 

Section 3.14

Insurance Policies

 

Section 3.16(b)

Permits

 

Section 3.18(a)

Employment Matters

 

Section 3.19

Fixed Assets Summary

 

Section 4.4

Cordilleras Consents

 

Section 4.5

Title to Transferred Concessions

 

Section 4.6(b)

Cordilleras Permits

 

Section 6.4(b)

Excluded Assets

 

Section 6.4(e)

Termination of Certain Intercompany Agreements

 

 



 



 

 

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (this “Agreement”), dated as of June 26, 2019
(the “Execution Date”), is entered into by and between Compañía Minera Autlán
S.A.B. de C.V., a Sociedad Anónima Bursátil de Capital Variable organized under
the Laws of the Republic of Mexico (“Buyer”), Golden Minerals Company, a
Delaware corporation (“Golden Minerals”) and Minera de Cordilleras S. de R. L.
de C.V., a  Sociedad de Responsabilidad Limitada de Capital Variable organized
under the Laws of the Republic of Mexico (“Cordilleras” and, together with
Golden Minerals, the “Sellers”), and Buyer and Sellers are sometimes referred to
herein together as the “Parties” and each individually as a “Party.”

RECITALS

A.          Golden Minerals owns all of the issued and outstanding share capital
(the “Transferred Shares”) of ECU Silver Mining Inc., a corporation organized
under the Laws of Québec (“ECU”).  ECU, directly or indirectly, owns all of the
issued and outstanding share capital of Minera William, S.A. de C.V., a Sociedad
Anónima de Capital Variable organized under the Laws of the Republic of Mexico
(“Minera William”), Minera Labri, S.A. de C.V., a Sociedad Anónima de Capital
Variable organized under the Laws of the Republic of Mexico (“Minera Labri”) and
Servicios Velardeña S.A. de C.V., a Sociedad Anónima de Capital Variable
organized under the Laws of the Republic of Mexico (“Servicios Velardeña” and,
together with Minera William, Minera Labri and ECU, the “Companies”).

B.          Golden Minerals indirectly owns all of the issued and outstanding
share capital of Cordilleras.  Cordilleras is the legal and beneficial owner of
the Rodeo R1 and Rodeo 2 exploration and exploitation concessions located in the
State of Durango, Republic of Mexico as further described on Exhibit A (the
“Rodeo Concessions”).  Cordilleras is the legal and beneficial owner of the
Santa Maria, Punto Com, Maria, Martia III, and Maria II Fracc. I exploration and
exploitation concessions located in the State of Chihuahua, Republic of Mexico
as further described on Exhibit B (the “Santa Maria Concessions” and together
with the Rodeo Concessions, the “Transferred Concessions”).

C.          Upon the terms and subject to the conditions set forth in this
Agreement, (i) Golden Minerals desires to sell to Buyer, and Buyer desires to
purchase from Golden Minerals, all of Golden Minerals’ right, title and interest
in and to Transferred Shares, and (ii) Cordilleras desires to sell to Buyer, and
Buyer desires to purchase from Cordilleras, all of Cordilleras’ right, title and
interest in and to the Transferred Concessions.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

The following terms, when used herein with initial capital letters, have the
meanings set forth in this ARTICLE I:

“Acquisition Proposal” means any proposal, request or inquiry from any Person
(other than Buyer or any of its Affiliates) concerning a direct or indirect
merger, consolidation, share exchange or other business combination transaction
involving any Company, or the sale, exchange, exclusive license or other
disposition of (a) all or any material portion of the assets of any Company,
other than sales of inventory in the Ordinary Course of Business, or (b) the
Transferred Concessions. Notwithstanding the foregoing,





1



 

 

“Acquisition Proposal” shall not include any proposal, request or inquiry from
any Person concerning the sale, merger, consolidation, amalgamation or other
similar transaction involving Golden Minerals.

“Action” means any action, claim, suit, litigation, arbitration or proceeding
(whether at law or in equity), in each case by or before any Governmental
Authority.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with, such Person. For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by Contract or otherwise.

“Agreement” has the meaning set forth in the Preamble to this Agreement.

“Antitrust Approval”  has the meaning set forth in Section 6.3.

“Books and Records” means all files, documents, instruments, papers and other
books and records.

“Business” means the business of the Companies as conducted as of the Execution
Date.

“Business Day” means any day, other than a Saturday, a Sunday or a day on which
commercial banks are authorized or required by Law to be closed in Denver,
Colorado.

“Buyer” has the meaning set forth in the Preamble to this Agreement.

“Buyer Indemnified Parties” has the meaning set forth in Section 8.2.

“Cap” has the meaning set forth in Section 8.5(c).

“Cash” means all cash and cash equivalents, marketable securities and liquid
short-term investments.

“Closing” has the meaning set forth in Section 2.2.

“Closing Date” has the meaning set forth in Section 2.2.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commercial Production” means a period of 10 consecutive days during which
Mineral Products have been produced from the Velardeña Property and processed in
the processing plant at an average rate not less than 50% of the current design
rated capacity of such plant.

“Companies” has the meaning set forth in the Recitals to this Agreement.

“Company’s Knowledge” or “Companies’ Knowledge” means the actual knowledge of
the individuals set forth on Section 1(a) of the Disclosure Schedules.

“Company Real Property” means the Minera William Concessions, the Owned Real
Property and the Leased Real Property.





2



 

 

 “Confidentiality Agreement” means the Confidentiality Agreement dated as of
January 3, 2019 by and between Buyer and Golden Minerals.

“Contract” means any written and legally binding executory contract, agreement,
lease, license or other legally binding arrangement or undertaking, other than a
Permit.

“Cordilleras” has the meaning set forth in the Preamble to this Agreement.

“Cordilleras’ Knowledge” means the actual knowledge of the individuals set forth
on Section 1(a) of the Disclosure Schedules.

“Current Liabilities” means all current liabilities of a Company as of the
Closing Date that would be shown as a current liability on a balance sheet
prepared in accordance with U.S. GAAP, consistently applied with the principles,
practices, methodologies and policies used in the preparation of the audited
financial statements of Golden Minerals.

“De Minimis Amount” has the meaning set forth in Section 8.5(a).

“Deductible” has the meaning set forth in Section 8.5(b).

“Deposit” has the meaning set forth in Section 2.3.

“Direct Claim” has the meaning set forth in Section 8.7.

“Disclosure Schedules” means the disclosure schedules delivered by Sellers to
Buyer concurrently with the execution and delivery of this Agreement.

“Due Date” has the meaning set forth in Section 9.3.

“Due Diligence Period” has the meaning set forth in Section 6.6.

“ECU” has the meaning set forth in the Recitals to this Agreement.

“Encumbrance” means any lien, pledge, mortgage, security interest, charge, claim
or other encumbrance.

“Environmental Claim” means any Action by any Person alleging Liability arising
out of, based on or resulting from (a) the presence of, Release of or exposure
to any Hazardous Substances or (b) any noncompliance with any Environmental Law.

“Environmental Law” means any applicable Law relating to pollution, the
protection or remediation of the environment or natural resources, or to the
use, storage, treatment, generation, transportation, Release or disposal of, or
exposure to, Hazardous Substances.

“Excess Cash” means any Cash of the Companies, on a consolidated basis, as of
the Closing, in excess of US$200,000.

“Excluded Assets” has the meaning set forth in Section 6.4(b).

“Execution Date” has the meaning set forth in the Preamble to this Agreement.

“Financial Statements” has the meaning set forth in Section 3.9.





3



 

 

“Firms” has the meaning set forth in Section 10.14.

“Fraud” means an intentional misrepresentation of a representation or warranty
under this Agreement made to another Party with knowledge of the truth, with the
intent that such Party rely on such intentional misrepresentation; provided that
such intentional misrepresentation shall be deemed to exist only if one of the
individuals identified in Section 1(a) of the Disclosure Schedules has actual
knowledge (as opposed to imputed or constructive knowledge) that a
representation or warranty under this Agreement was actually untrue when made.

“Full Year Financial Statements” has the meaning set forth in Section 3.9.

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

“Golden Minerals” has the meaning set forth in the Preamble to this Agreement.

“Golden Minerals’ Knowledge” means the actual knowledge of the individuals set
forth on Section 1(a) of the Disclosure Schedules.

“Governmental Authority” means any federal, state or local government,
governmental entity, quasi-governmental entity or any political or other
subdivision, agency, department, board, bureau, commission or instrumentality of
any of the foregoing, or any court or tribunal of competent jurisdiction.

“Governmental Order” means any order, injunction, judgment, decree, award, writ
or ruling issued or entered by or with any Governmental Authority.

“Hazardous Substance” means any substance, material, chemical or waste that is
classified in any Environmental Law as “hazardous,” “toxic,” “dangerous,” a
“pollutant,” a “contaminant” or words of similar import.

“Indebtedness” means, with respect to any Company, without duplication, the
aggregate amount of all (a) outstanding principal, interest, fees, prepayment
penalties, premiums and other expenses owed with respect to (i) indebtedness of
such Company for borrowed money and (ii) indebtedness evidenced by notes,
debentures, bonds or other similar instruments the payment for which such
Company is responsible or liable (other than performance, surety or appeal bonds
arising in the Ordinary Course of Business in respect of which such Company’s
Liability remains contingent), (b) reimbursement obligations of such Company
with respect to any letter of credit, banker’s acceptance or similar credit
transaction (but, in each case, only to the extent that such letter, acceptance
or similar transaction has been drawn upon) and (c) obligations of the type
referred to in the foregoing clauses of any other Person the payment for which
such Company is responsible or liable as obligor, guarantor, surety or
otherwise, including guarantees of such obligations, but excluding any
guarantees of performance under Contracts in the Ordinary Course of Business.

“Indemnified Party” has the meaning set forth in Section 8.6(a).

“Indemnifying Party” has the meaning set forth in Section 8.6(a).

“Insurance Policies” has the meaning set forth in Section 3.14.

“Intellectual Property” means all intellectual property and intellectual
property rights throughout the world, including all (a) patents and patent
applications, together with all renewals, reissuances, continuations,
continuations-in-part, divisionals, provisionals, extensions and reexaminations
thereof, (b) copyrights and copyrightable works, whether or not registered,
together with all registrations and





4



 

 

applications for registration thereof and all reversions, extensions and
renewals thereof, (c) trademarks, service marks, trade dress, trade names,
business names, brand names, slogans, logos and other indicia of origin, whether
or not registered, together with all registrations and applications for
registration thereof, all reissues, extensions and renewals thereof and all
goodwill associated therewith, and (d) confidential and proprietary information,
inventions (whether or not patentable), trade secrets and know-how, whether or
not reduced to practice.

“Interim Financial Statements” has the meaning set forth in Section 3.9.

“Interim Period” has the meaning set forth in Section 6.1.

“IRS” means the Internal Revenue Service.

“Law” means any federal, state or local law, statute, code, regulation, rule,
ordinance, constitution, judgment, order, injunction, directive or decree
issued, enacted or promulgated by any Governmental Authority.

“Leased Real Property” means all real property leased, subleased or licensed to
a Company.

“Liability” means, with respect to any Person, any liability, obligation or debt
of such Person of any kind or nature.

“Losses” means all actual out-of-pocket losses, Liabilities, damages, costs and
expenses, including reasonable attorneys’ fees and disbursements.

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that, individually or in the aggregate, has resulted, or would reasonably be
expected to result, in a material adverse effect on (a) the financial condition
and operations of Companies or (b) the ability of Sellers to consummate the
transactions contemplated by the Transaction Documents; provided,  however, that
“Material Adverse Effect” shall not include any event, occurrence, fact,
condition or change, directly or indirectly, arising out of or attributable to:
(i) general economic or political conditions, (ii) conditions generally
affecting the industry in which Companies operate, (iii) any changes in
financial, banking or securities markets in general, including any disruption
thereof and any decline in the price of any security or any market index, (iv)
any act of war by or against, or an escalation of hostilities involving, or an
act of terrorism against, the United States, Canada or Mexico, (v) any natural
or man-made disaster or act of God, (vi) any changes in Laws or other binding
directives issued by any Governmental Authority, (vii) any changes in GAAP,
(viii) any action required or permitted by the Transaction Documents or any
action taken (or omitted to be taken) with the written consent of or at the
written request of Buyer, (ix) any effects resulting from the announcement,
pendency or completion of the transactions contemplated by the Transaction
Documents, and (x) any failure by the Companies to meet any internal projections
or forecasts.

“Material Contracts” has the meaning set forth in Section 3.7(a).

“Materials and Supplies Inventory” means all materials and supplies of a Company
as of the Closing Date that would be shown as a current asset on a balance sheet
prepared in accordance with GAAP, consistently applied with the principles,
practices, methodologies and policies used in the preparation of the audited
financial statements of Golden Minerals.

“Minera Labri” has the meaning set forth in the Recitals to this Agreement.

“Minera William” has the meaning set forth in the Recitals to this Agreement.





5



 

 

“Minera William Concessions” has the meaning set forth in Section 3.13(a).

“Mineral Products” means ores or metals (metals shall include bullion or
concentrates) from the Velardeña Property, derived from operating any portion of
the Velardeña Property as a mine.

“Monthly Payments” has the meaning set forth in Section 9.3.

“Ordinary Course of Business” means the ordinary course of business of the
Companies.

“Organizational Documents” means, as appropriate, the articles or certificate of
incorporation and bylaws of a corporation, the articles or certificate of
formation or organization and, if applicable, operating agreement of a limited
liability company, the articles or certificate of partnership and, if
applicable, the partnership agreement of a partnership, and similar
organizational documents of any other type of entity.

“Outside Date” has the meaning set forth in Section 9.1(c).

“Owned Real Property” means all real property owned in fee simple by a Company,
but not including the Minera William Concessions.

“Parties” has the meaning set forth in the Preamble to this Agreement.

“Party” has the meaning set forth in the Preamble to this Agreement.

“Permitted Encumbrance” means (a) Encumbrances for Taxes, assessments or other
governmental charges or levies that are not yet due or payable or that are being
contested in good faith by appropriate proceedings, (b) Encumbrances of
carriers, warehousemen, mechanics, materialmen, workmen, repairmen and other
Encumbrances imposed by Law and arising or incurred in the Ordinary Course of
Business, (c) statutory liens of landlords, (d) Encumbrances incurred or
deposits made in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance or other types of social security, (e)
restrictions on transfer arising under applicable securities Laws, (f) purchase
money liens and Encumbrances securing rental payments under capital lease
arrangements, (g) Encumbrances constituting nonexclusive licenses or sublicenses
in respect of Intellectual Property, (h) with respect to real property,
(i)Encumbrances that are a matter of public record, (ii) zoning ordinances,
variances, conditional use Permits and similar regulations, Permits and
conditions, (iii) easements, rights-of-way, covenants, conditions, restrictions
and other imperfections or irregularities of title, (iv) Encumbrances not
created by a Company or any Affiliate of a Company that affect the underlying
fee interest of any Leased Real Property, including master leases or ground
leases, and (v) such state of facts as an accurate up-to-date survey or physical
inspection of the real property would disclose, (i) Encumbrances that do not
materially impair the ownership or use of the assets to which they relate, and
(j) the matters set forth on Section 1(b) of the Disclosure Schedules.

“Permits” means all permits, licenses, authorizations, registrations and
approvals issued by any Governmental Authority.

“Person” means any individual, corporation, partnership, limited liability
company, trust, joint venture, Governmental Authority or other entity or
organization.

“Privileged Communications” has the meaning set forth in Section 10.14.

“Purchase Price” has the meaning set forth in Section 2.3.





6



 

 

“Purchase Price Allocation” has the meaning set forth in Section 6.9(d).

“Release” means any release, spill, emission, discharge, leaking, injection,
disposal, dispersal, leaching or migration into the environment (including soil,
ambient air, surface water, groundwater and surface or subsurface strata).

“Repayment Amount” has the meaning set forth in Section 9.3.

“Representatives” means, with respect to any Person, such Person’s officers,
directors, employees, agents and other authorized representatives, including
attorneys, accountants and financial advisors.

“Restricted Area” has the meaning set forth in Section 6.12(a).

“Restricted Period” has the meaning set forth in Section 6.12(a).

“Rodeo Concessions” has the meaning set forth in the Recitals to this Agreement.

“Rules” has the meaning set forth in Section 10.9(a).

“Santa Maria Concessions” has the meaning set forth in the Recitals to this
Agreement.

“Securities Act” has the meaning set forth in Section 5.9.

“Sellers” has the meaning set forth in the Preamble to this Agreement.

“Seller Indemnified Parties” has the meaning set forth in Section 8.4.

“Servicios Velardeña” has the meaning set forth in the Recitals to this
Agreement.

“Solvent” means, with respect to any Person, that (a) the fair saleable value of
the assets of such Person exceeds the total amount of the Liabilities of such
Person, (b) the fair saleable value of the assets of such Person exceeds the
amount that will be required to pay such Person’s probable Liabilities as they
become absolute and matured, (c) such Person is able to pay its Liabilities as
they become absolute and matured, and (d) such Person has adequate capital to
carry on its business.

“Subsidiary” means, with respect to any Person, any corporation, entity or other
organization, whether incorporated or unincorporated, of which (a) such first
Person directly or indirectly owns or controls at least a majority of the
securities or other interests having by their terms ordinary voting power to
elect a majority of the board of directors or others performing similar
functions or (b) such first Person is a general partner or managing member.

“Tangible Personal Property” means all furniture, fixtures, equipment, tools,
machinery and supplies and other tangible personal property (other than
inventory). Tangible Personal Property shall not include any Intellectual
Property or the Excluded Assets.

“Tax” means any income, gross receipts, profits, property, sales, use, license,
excise, franchise, stamp, employment, payroll, withholding, alternative or
add-on minimum, ad valorem, value added, transfer or excise tax, custom, duty,
governmental fee or other tax of any kind whatsoever imposed by any Taxing
Authority, together with any interest, penalty or addition thereto.

“Tax Benefit” has the meaning set forth in Section 8.9.





7



 

 

“Tax Return” means any return, report, declaration, claim for refund or
information return or statement or other document filed or required to be filed
with any Taxing Authority with respect to Taxes.

“Taxing Authority” means a Governmental Authority responsible for the
collection, imposition or administration of any Tax.

“Third-Party Claim” has the meaning set forth in Section 8.6(a).

“Transaction Documents” means this Agreement, the Transferred Concessions
Assignment of Rights and all other documents, certificates, and instruments
delivered in connection therewith.

“Transferred Concessions” has the meaning set forth in the Recitals to this
Agreement.

“Transferred Concessions Assignment of Rights” means that certain Assignment of
Rights to be executed and delivered by Cordilleras and Buyer concurrently with
the Closing with respect to the purchase and sale of the Transferred Concessions
in substantially the form attached hereto as Exhibit D.

“Transferred Shares” has the meaning set forth in the Recitals to this
Agreement.

“Transfer Tax” means all sales, use, value added, transfer, conveyancing,
registration, stamp, recording, documentary and similar Taxes imposed on or
payable in connection with the transactions contemplated by this Agreement or
the other Transaction Documents.

“Velardeña Lease” means the Master Agreement and Lease Agreement, dated as of
July 1, 2015, by and between Minera William and Minera Hecla, S.A. de C.V., as
amended.

“Velardeña Property” means the underground silver and gold mines (Velardeña and
Chicago) located in Durango State, Mexico and associated mining concessions and
properties.

ARTICLE II

CLOSING; CONSIDERATION

Section 2.1         Purchase and Sale.

Upon the terms and subject to the conditions set forth in this Agreement and for
the consideration described in Section 2.3, at the Closing, (a) Golden Minerals
shall transfer, convey, assign and deliver to Buyer, and Buyer shall purchase
and acquire from Golden Minerals, all of Golden Minerals’ right, title and
interest in and to the Transferred Shares, free and clear of all Encumbrances
other than Permitted Encumbrances and Encumbrances created by or at the behest
of Buyer, and (b) Cordilleras shall transfer, convey, assign and deliver to
Buyer, and Buyer shall purchase and acquire from Cordilleras, all of
Cordilleras’ right, title and interest in and to the Transferred Concessions,
free and clear of all Encumbrances other than Permitted Encumbrances and
Encumbrances created by or at the behest of Buyer.

Section 2.2         Closing.

Subject to the terms and conditions of this Agreement, the closing of the
transactions contemplated hereby (the “Closing”) shall take place on the date
that is five Business Days following the satisfaction or waiver of each of the
conditions set forth in ARTICLE VII (other than those conditions that by their
nature can only be satisfied at the Closing, but subject to their satisfaction
or waiver at such time), or on such other date as may be agreed upon in writing
by the Parties through the delivery and exchange between the Parties of all
documents required to close the transactions contemplated by this Agreement. The
date on which the





8



 

 

Closing occurs is referred to in this Agreement as the “Closing Date”. The
Closing shall be deemed effective as of 11:59 p.m. Mountain Time on the Closing
Date.

Section 2.3         Purchase Price; Deposit.

The purchase price for the Transferred Shares and the Transferred Concessions
shall equal US$22,000,000 (the “Purchase Price”). The Purchase Price shall be
paid as set forth in Section 2.4.  As an earnest money deposit, Buyer shall wire
to Golden Minerals in immediately available funds (to the account designated by
Golden Minerals in writing) an amount equal to US$1,500,000 (the “Deposit”) on
the Execution Date.  If the Closing occurs, the Deposit shall be a credit to the
Purchase Price at Closing.  If this Agreement is terminated at or prior to
Closing, the Parties agree that the Deposit shall be returned to Buyer in
accordance with ARTICLE IX.  The Parties agree and understand that the payment
of the Deposit shall not be considered a direct or indirect acquisition of any
assets, shares, concessions or control by Buyer.

Section 2.4         Closing Date Payments.

At the Closing, Buyer shall pay to Golden Minerals (or one or more of its
designees), by wire transfer of immediately available funds to such account or
accounts as may be designated in writing by Golden Minerals, an amount equal to
the Purchase Price, less the Deposit.  Cordilleras hereby acknowledges and
agrees that any amount paid to Golden Minerals (or one or more of its designees)
shall satisfy Buyer’s obligation to pay the portion of the Purchase Price
allocable to the acquisition of the Transferred Concessions from Cordilleras.

Section 2.5         Additional Closing Deliveries.

(a)         At the Closing, Golden Minerals shall deliver or cause to be
delivered to Buyer:

(i)          certificates evidencing the Transferred Shares, duly endorsed in
blank or with stock powers duly executed in proper form for transfer and with
any required stock transfer stamps affixed thereto;

(ii)         a certificate of an authorized officer of Golden Minerals, dated as
of the Closing Date, which certifies that the conditions set forth in Section
7.2(a) and Section 7.2(c) have been satisfied; and

(iii)       a resignation letter, in a form reasonably acceptable to Buyer, from
each officer and director (or person acting in an equivalent capacity) of the
Companies.

(b)         At the Closing, Cordilleras shall deliver or cause to be delivered
to Buyer:

(i)          the Transferred Concessions Assignment of Rights, dated as of the
Closing Date and duly executed by Cordilleras; and

(ii)         a certificate of an authorized officer of Cordilleras, dated as of
the Closing Date, which certifies that the conditions set forth in Section
7.2(b) and Section 7.2(c) have been satisfied.

(c)         At the Closing, Buyer shall deliver or cause to be delivered to
Sellers:

(i)          a certificate of an authorized officer of Buyer, dated as of the
Closing Date, which certifies that the conditions set forth in Section 7.3(a)
and Section 7.3(b) have been satisfied;





9



 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF GOLDEN MINERALS

Except as set forth on the Disclosure Schedules and as a material inducement to
Buyer to enter into this Agreement and to consummate the transactions
contemplated hereby, Golden Minerals hereby represents and warrants to Buyer the
following:

Section 3.1         Organization and Existence.

ECU is a corporation duly organized, validly existing and in good standing under
the Laws of Québec.  Each of Minera William, Minera Labri and Servicios
Velardeña is a Sociedad Anónima de Capital Variable duly organized, validly
existing and in good standing under the Laws of the Republic of Mexico. Each
Company has all necessary organizational power and authority to own, lease and
operate its properties and to carry on its business as currently conducted,
except where the failure to have such power and authority would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect. Each Company is duly licensed or qualified in each jurisdiction in which
the ownership of its assets or the operation of its business makes such
licensing or qualification necessary, except where the failure to be so licensed
or qualified would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 3.2         Authorization.

Golden Minerals has all necessary power and authority to execute, deliver and
perform this Agreement and the other Transaction Documents to which Golden
Minerals is a party, and to consummate the transactions contemplated hereby and
thereby. The execution, delivery and performance by Golden Minerals of this
Agreement and the other Transaction Documents to which Golden Minerals is a
party, and the consummation of the transactions contemplated hereby and thereby,
have been duly authorized by all necessary corporate or similar action on the
part of Golden Minerals.  Golden Minerals has duly executed and delivered this
Agreement, and assuming due authorization, execution and delivery by Buyer, this
Agreement constitutes a valid and binding obligation of Golden Minerals,
enforceable against Golden Minerals in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium or similar Laws affecting creditors’ rights generally and to general
principles of equity.

Section 3.3         Noncontravention.

The execution, delivery and performance by Golden Minerals of this Agreement and
the other Transaction Documents to which Golden Minerals is a party, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not (a) conflict with, violate or result in a breach of any provision of
any Organizational Document of Golden Minerals or any Company or (b) violate any
Law applicable to any Company or its properties or assets, except, in the case
of clause (b), as have not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 3.4         No Subsidiaries.

Other than Minera William, Minera Labri and Servicios Velardeña, ECU does not
own, directly or indirectly, any equity interest in any Person.  Except as set
forth on Section 3.4 of the Disclosure Schedules, none of Minera William, Minera
Labri and Servicios Velardeña own an equity interest in any Person.





10



 

 

Section 3.5         Consents.

Except as set forth on Section 3.5 of the Disclosure Schedules, the execution,
delivery and performance by Golden Minerals of this Agreement and the other
Transaction Documents to which Golden Minerals is a party, and the consummation
of the transactions contemplated hereby and thereby, do not and will not require
any consent, authorization, order or approval of, notification to, or
declaration, filing or registration with, any Person (including any Governmental
Authority), except for such consents, authorizations, orders, approvals,
notifications, declarations, filings or registrations the failure of which to be
made or obtained would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

Section 3.6         Capitalization; Ownership of Transferred Shares.

The authorized capital stock of ECU consists of an unlimited number of common
shares, of which 368,000,404 shares are issued and outstanding.  The authorized
capital stock of Minera William consists of 2,003,967,699 shares, of which
50,000 fixed capital shares and 1,932,247,804 variable capital shares are issued
and outstanding.  The authorized capital stock of Minera Labri consists of
164,932,000 shares, of which 100 fixed capital shares and 132,758 variable
capital shares are issued and outstanding. The authorized capital stock of
Servicios Velardeña consists of 100 Series B variable capital shares, all of
which are issued and outstanding. Except for the Transferred Shares, there are
no shares of capital stock or other voting or equity interests of ECU issued and
outstanding. The Transferred Shares are duly authorized, validly issued and
fully paid and nonassessable. The Transferred Shares are owned by Golden
Minerals, free and clear of all Encumbrances, other than Permitted Encumbrances.
There are no preemptive, contingent or other outstanding rights, options,
warrants, calls, commitments or agreements obligating any Company to issue,
deliver, sell, repurchase or redeem, or cause to be issued, delivered, sold,
repurchased or redeemed, any capital stock or other voting or equity interests
of any Company or obligating any Company to grant or enter into any right,
option, warrant, call, commitment or agreement regarding any other equity
security of any Company.

Section 3.7         Material Contracts.

(a)         Section 3.7(a) of the Disclosure Schedules sets forth as of the
Execution Date a true and complete list of the following Contracts to which any
Company is a party as of the Execution Date, excluding in each case any
Contracts relating to Excluded Assets (collectively, the “Material Contracts”):

(i)          the Velardeña Lease, together with all amendments thereto;

(ii)         any Contract, other than purchase orders submitted in the Ordinary
Course of Business, that involves annual payments or receipts by any Company of
US$25,000 or more, in each case, that cannot be terminated by the applicable
Company without penalty or further payment on 120 days’ notice or less;

(iii)       any Contract for the sale of any material assets or properties of a
Company or for the grant of any option, right of first refusal or similar
preferential right to purchase any material assets of a Company;

(iv)        any Contract evidencing Indebtedness;

(v)         any Contract imposing an Encumbrance (other than a Permitted
Encumbrance) on any material assets or properties of any Company;





11



 

 

(vi)        any joint venture, partnership or similar Contract;

(vii)       any lease (whether of real or personal property) requiring annual
rent payments of US$25,000 or more, in each case, that cannot be terminated by
the applicable Company without penalty or further payment on 120 days’ notice or
less; and

(viii)     shareholder agreements, voting agreements or other agreements
relating to the transfer or voting of the Transferred Shares or any share
capital of Minera William, Minera Labri or Servicios Velardeña.

(b)         Each Material Contract is in full force and effect and is valid,
binding and enforceable against the applicable Company, in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium or similar Laws affecting creditors’ rights generally and
to general principles of equity (regardless of whether enforcement is sought in
a proceeding at law or in equity). No Company is in breach of or default under
any Material Contract, except for any such defaults or breaches which would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  Golden Minerals has made available to Buyer a true and complete
copy of each written Material Contract.

Section 3.8         Absence of Certain Changes, Events and Conditions.

Since December 31, 2018, the Companies have operated in the Ordinary Course of
Business and have suffered no Material Adverse Effect. Except as set forth on
Section 3.8 of the Disclosure Schedules, since December 31, 2018, no Company
has:

(a)         acquired (including, without limitation, by merger, consolidation,
or acquisition of stock or assets or any other business combination) any
corporation, partnership, other business organization or any division of any
such organization or any significant amount of assets;

(b)         sold, transferred, assigned, leased, subleased, licensed or
otherwise disposed of any of its Tangible Personal Property, Intellectual
Property or Company Real Property, outside the Ordinary Course of Business;

(c)         issued, delivered, sold or authorized, or proposed the issuance,
delivery or sale of, any equity interests of the Companies or securities
convertible into, or subscriptions, rights, warrants or options to acquire, or
other agreements or commitments of any character obligating the Companies to
issue any such equity interests or other convertible securities;

(d)         incurred any Indebtedness or issued any debt securities or assumed,
guaranteed or endorsed, or otherwise become responsible for, the obligations of
any Person, or made any loans or advances, or granted any security interest in
any of their assets;

(e)         taken any action, other than reasonable and usual actions in the
Ordinary Course of Business, with respect to accounting policies or procedures;

(f)          made or authorized any change in the Organizational Documents;

(g)         paid, discharged or satisfied any material claim, Liability or
obligation (absolute, accrued, asserted or unasserted, contingent or otherwise),
other than the payment, discharge or satisfaction, in the Ordinary Course of
Business;





12



 

 

(h)         amended, modified or consented to the termination of any Material
Contract, or amended, waived, modified or consented to the termination of any
material rights of any party to such Material Contract, other than in the
Ordinary Course of Business;

(i)          commenced, became the subject of, or settled any material Action;
or

(j)          announced any agreement to do any of the foregoing, or any action
or omission that would result in any of the foregoing.

Section 3.9         Financial Statements.

Golden Minerals has delivered to Buyer true, accurate and complete copies of its
(a) audited consolidated financial statements for the fiscal year ended December
31, 2018 (the “Full Year Financial Statements”) and (b) unaudited consolidated
financial statements for the three months ended March 31, 2019 (the “Interim
Financial Statements” and together with the Full Year Financial Statements, the
“Financial Statements”). The Financial Statements have been prepared in
accordance with GAAP applied on a consistent basis throughout the period
involved, subject, in the case of the Interim Financial Statements, to normal
and recurring year-end adjustments and the absence of notes. The Financial
Statements fairly present in all material respects the financial condition of
Golden Minerals as of the respective dates they were prepared and the results of
the operations of Golden Minerals for the periods indicated.

Section 3.10       No Undisclosed Liabilities.

            To Golden Minerals’ Knowledge, no Company has any Liability that
would be required to be reflected as a liability on a balance sheet prepared in
accordance with GAAP, except for (a) Liabilities set forth in the Financial
Statements (including the notes thereto), and (b) accounts payable and accrued
liabilities incurred by the Companies since the date of the Interim Financial
Statements in the Ordinary Course of Business and which would not be expected to
have a Material Adverse Effect.

Section 3.11       Working Capital; Indebtedness.

(a)         At Closing, the aggregate Current Liabilities of the Companies, less
the amount of Excess Cash, on a consolidated basis, will not exceed US$600,000.

(b)         At Closing, the aggregate Cash of the Companies, on a consolidated
basis, will not be less than US$200,000.

(c)         At Closing, the aggregate Materials and Supplies Inventory, on a
consolidated basis, will not be less than US$200,000.

(d)         The Companies, on a consolidated basis, have no Indebtedness.

Section 3.12       Title to Assets.

The Companies have good and marketable title to, or a valid leasehold interest
in, as the case may be, all material Tangible Personal Property used by the
Companies in the conduct of the Business, free and clear of all Encumbrances
other than Permitted Encumbrances, except for Tangible Personal Property sold or
otherwise disposed of in the Ordinary Course of Business.





13



 

 

Section 3.13       Real Property.

(a)         Minera William is the legal and beneficial owner of the 36 mining
concessions located in the State of Durango, Republic of Mexico as further
described on Exhibit C (the “Minera William Concessions”).

(b)         Section 3.13(b) of the Disclosure Schedules lists and describes all
of the Owned Real Property of each Company.  The Companies have good and
marketable title to such Owned Real Property, free and clear of all Encumbrances
other than Permitted Encumbrances.

(c)         Section 3.13(c) of the Disclosure Schedules lists and describes all
of the Leased Real Property of each Company. The Companies possess valid
leasehold interests in the Leased Real Property. All rents and amounts payable
currently due under the Leased Real Property have been paid in full, and there
are no leasehold mortgages encumbering any of the Leased Real Property. There
are no easements, rights-of-way, gaps or gores between adjacent properties
subject to the Leased Real Property, or other title matters that could interfere
with the conduct of the Business. There are no lawsuits pending or threatened
whose outcome would adversely affect any Company’s rights under the Leased Real
Property.

(d)         The Company Real Property has access, in all material respects,
sufficient for the conduct of each Company’s business and operations as now
conducted or as presently proposed to be conducted, to all utilities, including
water, sewer, gas, electricity, telephone, drainage and other utilities, used in
operation of the business of each Company.

Section 3.14       Insurance.

Section 3.14 of the Disclosure Schedules sets forth a list, as of the Execution
Date, of all insurance policies maintained by the Companies or with respect to
which any Company is named insured or otherwise the beneficiary of coverage
(collectively, the “Insurance Policies”). Such Insurance Policies are in full
force and effect on the Execution Date and all premiums due on such Insurance
Policies have been paid, except as would not have a Material Adverse Effect.

Section 3.15       Legal Proceedings.

As of the Execution Date, there is no Action pending or, to Golden Minerals’
Knowledge, threatened against any Company, except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
As of the Execution Date, there is no Governmental Order outstanding against any
Company that would, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

Section 3.16       Compliance With Laws; Permits.

(a)         Except as would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, no Company is in violation of any
Law applicable to the conduct of the Business or such Company’s assets (other
than the Excluded Assets).

(b)         Each Company holds all material Permits set forth on Section 3.16(b)
of the Disclosure Schedules, which are necessary for the conduct of the
Business. Each Company is in compliance in all material respects with the terms
of such Permits.





14



 

 

Section 3.17       Environmental Matters.

Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect:

(a)         To Golden Minerals’ Knowledge, each Company is in compliance with
all Environmental Laws.

(b)         There are no Environmental Claims pending or, to Golden Minerals’
Knowledge, threatened against any Company.

(c)         To each Company’s Knowledge, there has not been any Release of
Hazardous Substances at any Company Real Property during the applicable
Company’s period of ownership that would reasonably be expected to give rise to
any Liability of the Companies under any Environmental Law.

(d)         Notwithstanding any other provision of this Agreement, the
representations and warranties contained in this Section 3.17 are the sole
representations and warranties made by Golden Minerals with respect to
environmental matters, and no other provision of this Agreement shall be
interpreted as containing any representation or warranty with respect thereto.

Section 3.18       Employment Matters.

(a)         Section 3.18(a) of the Disclosure Schedules sets forth a true and
complete list of all collective bargaining agreements or other similar Contracts
with any labor organization to which a Company is a party or otherwise bound.
The applicable Company is in compliance in all material respects with the terms
of each such collective bargaining agreement or other similar Contract.

(b)         Each Company is in compliance in all material respects with all
applicable Laws pertaining to employment and employment practices, including all
such Laws relating to the terms and conditions of employment, labor relations,
collective bargaining, disability, health and safety, wages, hours and benefits,
plant closings, layoffs, nondiscrimination in employment, data protection and
workers’ compensation.

(c)         Notwithstanding any other provision of this Agreement, the
representations and warranties contained in this Section 3.18 are the sole
representations and warranties made by Golden Minerals with respect to labor and
employment matters, and no other provision of this Agreement shall be
interpreted as containing any representation or warranty with respect thereto.

(d)         Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will (i) result in any
payment (including severance, golden parachute, bonus or otherwise) becoming due
to any director, employee or service provider of any Company, (ii) materially
increase any benefits otherwise payable by any Company, or (iii) result in the
acceleration of the time of payment or vesting of any such benefit.

Section 3.19       Fixed Assets.

Section 3.19 of the Disclosure Schedules sets forth a summary of the fixed
assets of the Companies as of the Execution Date with a value equal to or
greater than US$3,000.  Sellers have made available to Buyer a detailed list of
the Companies’ material fixed assets in the electronic data room reviewed by
Buyer.





15



 

 

Section 3.20       Taxes.

(a)         Each Company has timely filed (taking into account any extension of
time in which to file) all material Tax Returns required to have been filed by
it. Each Company has timely paid all material Taxes shown as due on such Tax
Returns, other than Taxes being contested in good faith through appropriate
proceedings and for which adequate reserves have been established.

(b)         With respect to each Company, no audit, examination or other similar
proceeding by any Taxing Authority is pending or, to Golden Minerals’ Knowledge,
threatened with respect to any material Tax Return or a material amount of Taxes
of such Company.

Section 3.21       Brokers.

No broker, finder, or investment banker is entitled to any brokerage, finder’s
or other fee or commission in connection with the transactions contemplated by
this Agreement or any other Transaction Documents based upon arrangements made
by or on behalf of a Company or Golden Minerals.

Section 3.22       No Other Representations and Warranties.

Except for the representations and warranties contained in this ARTICLE III,
neither Golden Minerals nor any of its Representatives have made or makes any
other representation or warranty, whether express or implied, written or oral,
on behalf of Golden Minerals. Golden Minerals hereby disclaims any such other
representations or warranties, whether made by Golden Minerals or any of its
Affiliates or any of their respective Representatives.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF CORDILLERAS

Except as set forth on the Disclosure Schedules and as a material inducement to
Buyer to enter into this Agreement and to consummate the transactions
contemplated hereby, Cordilleras hereby represents and warrants to Buyer the
following:

Section 4.1         Organization and Existence.

Cordilleras is a Sociedad de Responsabilidad Limitada de Capital Variable duly
organized, validly existing and in good standing under the Laws of the Republic
of Mexico. Cordilleras has all necessary organizational power and authority to
own and operate the Transferred Concessions and to carry on its business as
currently conducted, except where the failure to have such power and authority
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. Cordilleras is duly licensed or qualified in each
jurisdiction in which the ownership of the Transferred Concessions or the
operation of its business makes such licensing or qualification necessary,
except where the failure to be so licensed or qualified would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 4.2         Authorization.

Cordilleras has all necessary power and authority to execute, deliver and
perform this Agreement and the other Transaction Documents to which Cordilleras
is a party, and to consummate the transactions contemplated hereby and thereby.
The execution, delivery and performance by Cordilleras of this Agreement and the
other Transaction Documents to which Cordilleras is a party, and the
consummation of the transactions contemplated hereby and thereby, have been duly
authorized by all necessary corporate or





16



 

 

similar action on the part of Cordilleras. Cordilleras has duly executed and
delivered this Agreement, and assuming due authorization, execution and delivery
by Buyer, this Agreement constitutes a valid and binding obligation of
Cordilleras, enforceable against Cordilleras in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium or similar Laws affecting creditors’ rights generally and
to general principles of equity.

Section 4.3         Noncontravention.

The execution, delivery and performance by Cordilleras of this Agreement and the
other Transaction Documents to which Cordilleras is a party, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not (a) conflict with, violate or result in a breach of any provision of
any Organizational Document of Cordilleras or (b) violate any Law applicable to
Cordilleras or the Transferred Concessions, except, in the case of clause (b),
as have not had and would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

Section 4.4         Consents.

Except as set forth on Section 4.4 of the Disclosure Schedules, the execution,
delivery and performance by Cordilleras of this Agreement and the other
Transaction Documents to which Cordilleras is a party, and the consummation of
the transactions contemplated hereby and thereby, do not and will not require
any consent, authorization, order or approval of, notification to, or
declaration, filing or registration with, any Person (including any Governmental
Authority), except for such consents, authorizations, orders, approvals,
notifications, declarations, filings or registrations the failure of which to be
made or obtained would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

Section 4.5         Title to Transferred Concessions.

Except as set forth on Section 4.5 of the Disclosure Schedules, Cordilleras has
good and marketable title to the Rodeo Concessions and the Santa Maria
Concessions free and clear of all Encumbrances, other than Permitted
Encumbrances.

Section 4.6         Compliance With Law; Permits.

(a)         Except as would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, Cordilleras is not in violation of
any Law applicable to the conduct of the operation of the Transferred
Concessions.

(b)         Except as set forth on Section 4.6(b) of the Disclosure Schedules,
Cordilleras holds all material Permits necessary for the conduct of the
operation of the Transferred Concessions and is in compliance in all material
respects with the terms of such Permits.

Section 4.7         Environmental Matters.

Except as would not reasonably be excepted to have, individually or in the
aggregate, a Material Adverse Effect:

(a)         To Cordilleras’ Knowledge, Cordilleras is in compliance with all
Environmental Laws.

(b)         There are no Environmental Claims pending, or to Cordilleras’
Knowledge, threatened against Cordilleras.





17



 

 

Section 4.8         Brokers.

No broker, finder, or investment banker is entitled to any brokerage, finder’s
or other fee or commission in connection with the transactions contemplated by
this Agreement or any other Transaction Documents based upon arrangements made
by or on behalf of Cordilleras.

Section 4.9         No Other Representations and Warranties.

Except for the representations and warranties contained in this ARTICLE IV,
neither Cordilleras nor any of its Representatives have made or makes any other
representation or warranty, whether express or implied, written or oral, on
behalf of Cordilleras. Cordilleras hereby disclaims any such other
representations or warranties, whether made by Cordilleras or any of its
Affiliates or any of their respective Representatives.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER

As a material inducement to Sellers to enter into this Agreement and to
consummate the transactions contemplated hereby, Buyer hereby represents and
warrants to Sellers as follows:

Section 5.1         Organization and Existence.

Buyer is a Sociedad Anónima Bursátil de Capital Variable duly organized, validly
existing and in good standing under the Laws of Republic of Mexico. Buyer has
all necessary organizational power and authority to own, lease and operate its
properties and to carry on its business as currently conducted. Buyer is duly
licensed or qualified and in good standing as a foreign corporation in each
jurisdiction in which the ownership of its assets or the operation of its
business makes such licensing or qualification necessary.

Section 5.2         Authorization.

Buyer has all necessary power and authority to execute, deliver and perform this
Agreement and the other Transaction Documents to which Buyer is a party and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance by Buyer of this Agreement and the other Transaction
Documents to which Buyer is a party and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate or similar action on the part of Buyer. Buyer has duly executed and
delivered this Agreement, and this Agreement constitutes, and each other
Transaction Document to which Buyer is a party will constitute when executed and
delivered by Buyer, a valid and binding obligation of Buyer, enforceable against
Buyer in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium or similar Laws
affecting creditors’ rights generally and to general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).

Section 5.3         Noncontravention.

The execution, delivery and performance by Buyer of this Agreement and the other
Transaction Documents to which Buyer is a party, and the consummation of the
transactions contemplated hereby and thereby, do not and will not (a) conflict
with, violate or result in a breach of any provision of any Organizational
Document of Buyer, (b) violate any Law or Governmental Order applicable to
Buyer, (c) result in the creation or imposition of any Encumbrance (other than
Permitted Encumbrances) on any of Buyer’s assets or properties, or (d) with or
without notice or lapse of time or both, (i) result in a violation or breach of
or (ii) constitute a default under any Contract to which Buyer is a party or by
which Buyer is





18



 

 

bound, except, in the case of clauses (b),  (c) and (d), as have not had and
would not reasonably be expected to have, individually or in the aggregate, a
material adverse effect on Buyer’s ability to consummate the transactions
contemplated by this Agreement and the other Transaction Documents to which
Buyer is a party.

Section 5.4         Consents.

The execution, delivery and performance by Buyer of this Agreement and the other
Transaction Documents to which Buyer is a party, and the consummation of the
transactions contemplated hereby and thereby, do not and will not require any
consent, authorization, order or approval of, notification to, or declaration,
filing or registration with, any Person (including any Governmental Authority).

Section 5.5         Brokers.

No broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement or any of the other Transaction Documents based upon arrangements made
by or on behalf of Buyer.

Section 5.6         Legal Proceedings.

There are no Actions pending or threatened against Buyer or any of its
Affiliates that, (a) challenge the validity or enforceability of this Agreement,
(b) seek to prevent, enjoin or otherwise delay the transactions contemplated
hereby, or (c) if determined adversely to Buyer, would reasonably be expected to
have a material adverse effect on Buyer’s ability to consummate the transactions
contemplated by this Agreement or the other Transaction Documents to which Buyer
is a party.

Section 5.7         Sufficiency of Funds.

Buyer has, and as of immediately prior to the Closing will have, sufficient
unrestricted cash or other sources of immediately available funds to make the
payments required pursuant to Section 2.4 and to pay any other amounts required
to be paid in connection with the consummation of the transactions contemplated
by this Agreement and the other Transaction Documents, together with all related
fees and expenses of Buyer. Buyer has the resources and capabilities (financial
or otherwise) to perform its obligations under this Agreement and the other
Transaction Documents to which Buyer is a party. Buyer acknowledges that its
obligations set forth in this Agreement and the other Transaction Documents to
which Buyer is a party are not contingent upon any Person’s ability to obtain or
have at the Closing sufficient unrestricted cash or other sources of immediately
available funds necessary for Buyer to make the payments required pursuant to
this Agreement or the other Transaction Documents to which Buyer is a party or
to perform its obligations with respect to the transactions contemplated hereby
or thereby.

Section 5.8         Solvency.

As of the Closing and immediately after giving effect to the transactions
contemplated by this Agreement and the other Transaction Documents to which
Buyer is a party, Buyer will be Solvent. Buyer is not entering into the
transactions contemplated hereby or thereby with the intent to hinder, delay or
defraud either present or future creditors.

Section 5.9         Investment Purpose.

Buyer is acquiring the Transferred Shares solely for its own account for
investment purposes and not with a view to, or for offer or sale in connection
with, any distribution thereof or with any present





19



 

 

intention of distributing or selling the Transferred Shares. Buyer is an
“accredited investor” as such term is defined in Rule 501 promulgated under
Regulation D of the Securities Act of 1933, as amended (the “Securities Act”)
and as defined in National Instrument 45-106 - Prospectus Exemptions of the
Canadian Securities Administrators (and in Quebec, Regulation 45-106 respecting
Prospectus Exemptions). Buyer has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risks of its investment in the Transferred Shares. Buyer is able to bear the
economic risk of holding the Transferred Shares for an indefinite period,
including a complete loss of its investment. Buyer acknowledges that the
Transferred Shares have not been registered under the Securities Act or any
state securities Laws and that the Transferred Shares may not be sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
without registration under the Securities Act, except pursuant to an exemption
from such registration available under the Securities Act, and in compliance
with any state securities Laws to the extent applicable. In addition to the
foregoing, Buyer hereby acknowledges and agrees that (i) the transfer,
conveyance, assignment and delivery of the Transferred Shares hereunder to Buyer
is exempt from the prospectus requirements of applicable Canadian securities
laws, and (ii) unless permitted under Canadian securities legislation, Buyer
must not transfer the Transferred Shares before the date that is four months and
a day after the later of (x) the Closing Date and (y) the date ECU becomes a
reporting issuer in any province or territory of Canada.

Section 5.10       Independent Investigation.

(a)         Buyer has conducted, or prior to the Closing Date will conduct, its
own independent investigation, review and analysis of the Business and the
assets and liabilities of the Companies and acknowledges that it has been
provided adequate access to the personnel, properties, assets, premises, Books
and Records and other documents and data of the Companies for such purpose.
Buyer acknowledges and agrees that (i) in making its decision to enter into this
Agreement, Buyer has relied solely upon its own investigation, review and
analysis and not on any factual representations or opinions of Golden Minerals
or its Representatives, except the representations and warranties of Golden
Minerals expressly set forth in ARTICLE III; and (ii) no Company or
Representative of a Company has made or makes any representation or warranty,
whether express or implied, written or oral, on behalf of Golden Minerals,
including as to the Business or the assets or liabilities of Golden Minerals or
otherwise in connection with the transactions contemplated hereby, except for
the representations and warranties of Golden Minerals expressly set forth in
ARTICLE III. Without limiting the generality of the foregoing, Buyer
acknowledges that, except as expressly provided in ARTICLE III, Golden Minerals
has not made any representation or warranty with respect to (y) any projections,
estimates or budgets delivered or made available to Buyer or its Representatives
regarding future revenues, future results of operations, future cash flows or
future financial conditions (or any component thereof) of the Companies, or the
reasonableness of the assumptions underlying such projections, estimates or
budgets; or (z) any other information or documents delivered or made available
to Buyer or its Representatives with respect to the Business (including by means
of any data room, management presentations, functional “break-out” discussions,
responses to questions submitted on behalf of Buyer, confidential memoranda or
other offering materials). Buyer acknowledges that, subject to the
representations and warranties of Golden Minerals contained in ARTICLE III and
the covenants and agreements contained in this Agreement and the other
Transaction Documents, should the Closing occur, Buyer shall acquire the assets
of Companies (other than the Excluded Assets) without any representation or
warranty as to merchantability or fitness for any particular purpose, in an “as
is” condition and on a “where is” basis.

(b)         Buyer has conducted, or prior to the Closing will conduct, its own
independent investigation, review and analysis of the Transferred Concessions
and acknowledges it has been provided adequate access to personnel, assets,
properties, premises, Books and Records and other documents and data of
Cordilleras for such purpose. Buyer acknowledges and agrees that in making its
decision to enter into this Agreement, Buyer has relied solely upon its own
investigation, review and analysis and not on any





20



 

 

factual representations or opinions of Cordilleras or its Representatives,
except the representations and warranties of Cordilleras expressly set forth in
ARTICLE IV. Without limiting the generality of the foregoing, Buyer acknowledges
that, except as expressly provided in ARTICLE IV, Cordilleras has not made any
representation or warranty with respect to (y) any of its projections, estimates
or budgets delivered or made available to Buyer or its Representatives regarding
future revenues, future results of operations, future cash flows or future
financial conditions (or any component thereof), or the reasonableness of the
assumptions underlying such projections, estimates or budgets; or (z) any other
information or documents delivered or made available to Buyer or its
Representatives with respect to the Transferred Concessions (including by means
of any data room, management presentations, functional “break-out” discussions,
responses to questions submitted on behalf of Buyer, confidential memoranda or
other offering materials). Buyer acknowledges that, subject to the
representations and warranties of Cordilleras contained in ARTICLE IV and the
covenants and agreements contained in this Agreement and the other Transaction
Documents, should the Closing occur, Buyer shall acquire the Transferred
Concessions without any representation or warranty as to merchantability or
fitness for any particular purpose, in an “as is” condition and on a “where is”
basis.

Section 5.11       No Other Representations.

Except for the representations and warranties contained in this ARTICLE V,
neither Buyer nor any of its Representatives has made or makes any other
representation or warranty, whether express or implied, written or oral, on
behalf of Buyer. Notwithstanding anything to the contrary, nothing in this
Section 5.11 shall preclude any claim in the event that any Seller is able to
demonstrate that Buyer has made a material misstatement of fact to such Seller
that constitutes actual fraud against such Seller.

ARTICLE VI

COVENANTS

Section 6.1         Conduct of Business.

From the Execution Date and continuing until the earlier of the termination of
this Agreement or the Closing (the “Interim Period”), Golden Minerals shall use
commercially reasonable efforts to cause each Company to:

(a)         conduct the Business in the Ordinary Course of Business;

(b)         use its commercially reasonable efforts to maintain and preserve the
present operations, organization and goodwill of the Business;

(c)         maintain and preserve all Permits required for the conduct of the
Business or for the ownership and use of its properties and assets;

(d)         collect its accounts receivable in the Ordinary Course of Business
and pay its accounts payable, debts, Taxes and other Liabilities when due;

(e)         preserve in full force and effect its Material Contracts, including
the Velardeña Lease;

(f)          maintain its Books and Records in accordance with past practice;
and

(g)         comply in all material respects with all Laws applicable to the
conduct of the Business or the ownership and use of its assets and properties.





21



 

 

Furthermore, during the Interim Period, the Companies shall not, and Golden
Minerals shall cause each Company not to:

(h)         issue, deliver, sell or authorize the issuance, delivery or sale of,
any equity interests of the Companies;

(i)          acquire (by merger, consolidation, or acquisition of stock or
assets or any other business combination or reorganization) any corporation,
partnership, other business organization or any division of any such
organization;

(j)          create any Encumbrance, except for any Permitted Encumbrances and
Encumbrances created by or at the behest of Buyer;

(k)         incur any Indebtedness;

(l)          make or authorize any change in the Organizational Documents;

(m)        effect any split, combination, reclassification or recapitalization
of any equity interest in the Companies;

(n)         increase (or announce any increase of) any salaries, or wages or
other compensations, or change, amend or supplement any agreement set forth on
Section 3.18(a) of the Disclosure Schedules (other than in the Ordinary Course
of Business);

(o)         hire or terminate any officer of any Company;

(p)         incur any capital expenditure, or commitment for capital
expenditure, in excess of US$50,000 in the aggregate; or

(q)         reduce the stated capital of ECU by an aggregate amount in excess of
US$5,000,000.

Section 6.2         Conduct of Transferred Concessions.

During the Interim Period, Cordilleras shall:

(a)         maintain and preserve all Permits required for the ownership,
operation and use of the Transferred Concessions;

(b)         pay its debts, Taxes and other Liabilities when due;

(c)         maintain its Books and Records in accordance with past practice; and

(d)         comply in all material respects with the Laws applicable to the
ownership, operation and use of the Transferred Concessions.

Section 6.3         Conduct of All Parties.

Buyer shall use commercially reasonable efforts to, as promptly as practicable
following the Execution Date,  make any filing that is necessary to provide
notice to or, if required, request approval from, the Comisión Federal de
Competencia Económica (or any other applicable Governmental Authority) regarding
the transactions contemplated by this Agreement as required pursuant to Mexico’s
Ley Federal





22



 

 

de Competencia Económica.  The Parties shall use commercially reasonable efforts
to obtain approval (if any) that is required under Mexico’s Ley Federal de
Competencia Económica (the “Antitrust Approval”).  The Parties shall supply as
promptly as practicable any additional information or documentary material that
may be requested by the applicable Governmental Authority.  Each Party will
promptly notify the other Party of any written communication to that Party from
any Governmental Authority regarding this Agreement or the Antitrust Approval
and will furnish to the other Party copies of all correspondence, filings and
written communications between them and their Affiliates and their respective
representatives, on the one hand, and such Governmental Authority, on the other
hand, with respect to this Agreement, except to the extent such correspondence,
filings or written communications include confidential or competitively
sensitive information of such Party.

Section 6.4         Pre-Closing Efforts.

(a)         During the Interim Period, each Party shall use its commercially
reasonable efforts, in such Party’s sole discretion, to take such actions as are
necessary to expeditiously satisfy the closing conditions set forth in ARTICLE
VII.

(b)         Prior to the Closing, Golden Minerals will (and will cause the
Companies to) take all actions reasonably necessary or appropriate such that
none of the Companies will own any of the assets set forth on Section 6.4(b) of
the Disclosure Schedules as of the Closing (the “Excluded Assets”).  If, at any
time after the Closing Date, Buyer or any Company discovers that it or any of
its Affiliates is the owner of, receives or otherwise comes to possess any
Excluded Asset, Buyer will (or will cause the relevant Company to) promptly
convey such Excluded Asset to Golden Minerals or its designated Affiliate for no
additional consideration.  Prior to any such conveyance, the applicable assets
will be held in trust for the benefit, insofar as reasonably possible, of the
Person entitled thereto (and at such Person’s sole expense) until the
consummation of the conveyance thereof.

(c)         Golden Minerals may distribute Cash from the Companies prior to the
Closing, provided that the Cash of the Companies, on a consolidated basis, at
the Closing, shall be not less than the amount set forth in Section 3.11(b).

(d)         Prior to the Closing, Golden Minerals shall eliminate all
intercompany accounts receivable or accounts payable between and among the
Companies or between and among any Company, on the one hand, and Golden Minerals
or its Affiliates, on the other hand.

(e)         Prior to the Closing, Golden Minerals shall terminate the
intercompany agreements set forth on Section 6.4(e) of the Disclosure Schedules.

Section 6.5         Governmental Approvals and Other Third-Party Consents.

(a)         Each Party shall, as promptly as possible, use its reasonable best
efforts to obtain, or cause to be obtained, all consents, authorizations, orders
and approvals from all Governmental Authorities that may be or become necessary
for its execution and delivery of this Agreement and the performance of its
obligations pursuant to this Agreement. Each Party shall cooperate fully with
the other Parties and its Affiliates in promptly seeking to obtain all such
consents, authorizations, orders and approvals. The Parties shall not willfully
take any action that will have the effect of delaying, impairing or impeding the
receipt of any required consents, authorizations, orders or approvals.

(b)         Sellers and Buyer shall use commercially reasonable efforts to give
all notices to, and obtain all consents from, all third parties; provided,
 however, that no Seller shall be obligated to pay





23



 

 

any consideration therefor to any third party from whom consent or approval is
requested unless such Seller is contractually obligated under the terms of the
particular agreement to make such payment.

Section 6.6         Access to Information.

Until 5:00 p.m. Mountain Time on September 9, 2019 (or an earlier date as
authorized by Buyer) (the “Due Diligence Period”), Sellers shall, and Golden
Minerals shall cause the Companies to, (a) afford Buyer and its Representatives
reasonable access, during normal business hours upon reasonable advance notice,
to the properties, assets, premises, Books and Records, Contracts and other
documents and data of the Companies or Cordilleras (to the extent related to the
Transferred Concessions), (b) make available to Buyer and its Representatives
such financial, operating and other data and information of the Companies or
Cordilleras (to the extent related to the Transferred Concessions) as Buyer or
any of its Representatives may reasonably request, and (c) instruct the
respective Representatives of the Companies and Sellers to cooperate with Buyer
in its investigation of the Companies and the Transferred Concessions. Any such
investigation shall be conducted under the supervision of the personnel of
Golden Minerals or Cordilleras, as applicable, and in such a manner as not to
unreasonably interfere with the normal operations of the Companies or
Cordilleras. Sellers shall, and Golden Minerals shall cause the Companies to,
permit Buyer and its Representatives to conduct technical and environmental due
diligence of the Transferred Concessions and the Company Real Property,
including the collecting and analysis of samples of surface water, groundwater
or surface or subsurface land or minerals on, at, in, under or from the
Transferred Concessions, and the Company Real Property during the Due Diligence
Period. Notwithstanding anything to the contrary in this Agreement, no Company
or Seller shall be required to disclose any information to Buyer if such
disclosure would, in such Seller’s reasonable judgment, (i) cause significant
competitive harm to Seller or such Company if the transactions contemplated by
this Agreement are not consummated, (ii) jeopardize any attorney-client or other
privilege, or (iii) contravene any applicable Law or fiduciary duty or Contract
to which any Company is a party (including any applicable confidentiality
obligations). During the Interim Period, without the prior written consent of
Sellers (which may be withheld in such Seller’s sole discretion), Buyer shall
not contact any suppliers, employees, customers or distributors of any Seller or
any Company.

Section 6.7         No Solicitation of Other Bids.

During the Interim Period, Sellers shall not, and shall not permit any Company
or any of the respective Affiliates or Representatives of Sellers or the
Companies to, directly or indirectly, (i) initiate, solicit, knowingly encourage
or knowingly facilitate the making of an Acquisition Proposal, (ii) participate
in discussions or negotiations with, or provide any information to, any third
Person concerning an Acquisition Proposal, or (iii) approve, authorize, endorse,
declare advisable, adopt, enter into or recommend any Acquisition Proposal or
any letter of intent, memorandum of understanding, agreement in principle,
acquisition agreement, merger agreement or other agreement (whether or not
binding) providing for or constituting an Acquisition Proposal.

Section 6.8         Employment Matters.

Golden Minerals may desire to retain certain employees of the Companies upon
Closing.  Upon mutual agreement of Golden Minerals and Buyer, certain employees
may be terminated by the applicable Company prior to Closing and rehired by an
Affiliate of Golden Minerals.  In such event, Buyer may desire to hire Golden
Minerals or its Affiliate to provide certain transition services for a period of
time following the Closing Date. The Parties shall negotiate in good faith to
accomplish the intent of this Section 6.8.





24



 

 

Section 6.9         Tax Matters.

(a)         All Transfer Taxes shall be borne by Buyer.

(b)         Sellers and Buyer shall provide each other with such cooperation and
information as either of them may reasonably request in filing any Tax Return.
Any out-of-pocket expenses incurred in furnishing such cooperation or
information shall be borne by the Party requesting it.

(c)         With respect to any Company, Buyer shall not, without the consent of
Golden Minerals, such consent not to be unreasonably withheld, make an election
under Section 338(g) of the Code (or any similar election permitted under
applicable Law).

(d)         Prior to Closing, Sellers and Buyer shall mutually agree upon an
allocation of the Purchase Price among the Transferred Shares, the Rodeo
Concessions and the Santa Maria Concessions (the “Purchase Price
Allocation”).  Buyer and Sellers will not, and will cause their respective
Affiliates not to, take a position on any Tax Return or before any Taxing
Authority that is inconsistent with the Purchase Price Allocation, except as
required by applicable Law.

Section 6.10       Public Announcements.

No Party to this Agreement nor any Affiliate or Representative of any such
Party, shall issue or cause the publication of any press release or public
announcement in respect of this Agreement or the transactions contemplated
hereby without the prior written consent of the other Party (which consent shall
not be unreasonably withheld, conditioned or delayed), except as may be required
by applicable Law or stock exchange rules, in which case the Party required to
publish such press release or public announcement shall use reasonable efforts
to provide the other Party a reasonable opportunity to comment on such press
release or public announcement in advance of such publication.

Section 6.11       Books and Records.

For a period of seven years after the Closing Date, Buyer and its Affiliates
(including the Companies) shall (a) cause the Companies to retain all of their
Books and Records that relate to conduct of their business prior to the Closing
and (b) afford Seller and its Representatives, during normal business hours,
upon reasonable notice, access to such Books and Records (including the right to
photocopy the same, at its own expense).

Section 6.12       Noncompetition; Nonsolicitation.

(a)         Golden Minerals covenants and agrees that during the period of two
years following the Closing Date (the “Restricted Period”), it shall not,
anywhere within the boundary as set forth on Exhibit E attached hereto (the
“Restricted Area”), engage, directly or indirectly, as an agent, principal,
manager, director, officer, employee, partner, member, or stockholder of any
Person, in the acquisition or ownership of any mining concessions or the
operation of any mining operations.

(b)         Except as may be agreed by the Parties pursuant to Section 6.8,
during the Restricted Period, neither Golden Minerals nor any Company shall
hire, request, solicit or induce, or attempt to hire, request, solicit or
induce, any employee of any Company, to leave the employment of such Company for
any reason whatsoever or hire any former employee of any Company.

(c)         Golden Minerals recognizes that its breach of any of the provisions
of this Section 6.12 would result in serious harm to Buyer for which monetary
damages might not be an adequate remedy





25



 

 

and that the amount of such damages would be difficult to determine. Therefore,
if Golden Minerals breaches any provision of this Section 6.12 then Buyer shall
be entitled to seek injunctive relief and specific performance in addition to
any other available legal or equitable remedies.

(d)         It is the express intention of the Parties to comply with all Laws
that may be applicable to this Section 6.12.  It is the express intention of
Buyer to restrict Golden Minerals’ activities only to the extent necessary to
protect the legitimate business interests of Buyer. Golden Minerals acknowledges
and agrees that the time, geographic, and other restrictions in this Section
6.12 are only as broad as reasonably necessary to protect the legitimate
interests of Buyer. Nevertheless, should any restriction contained in this
Section 6.12 be found to exceed in time, scope or space the restriction
permitted by Law, it is expressly agreed that the covenants contained in this
Section 6.12 shall be reformed or modified by the final judgment of a court of
competent jurisdiction to reflect a lawful and enforceable duration, scope and
space.

Section 6.13       Further Assurances.

Following the Closing, each of the Parties shall, and shall cause their
respective Affiliates to, execute and deliver such additional documents,
instruments, conveyances and assurances, and take such further actions as may be
reasonably required to carry out the provisions hereof and to give effect to the
transactions contemplated by this Agreement and the other Transaction Documents
(including, for the avoidance of doubt, any applicable registration at the
Public Registry of Mining).

ARTICLE VII

CONDITIONS TO CLOSING

Section 7.1         Conditions to Obligations of All Parties.

The obligations of each Party to consummate the transactions contemplated by
this Agreement shall be subject to the fulfillment or, to the extent permitted,
waiver of each of the following conditions:

(a)         No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Law that remains in effect and has the effect of making
the transactions contemplated by this Agreement illegal.

(b)         No Governmental Authority shall have issued or entered any
Governmental Order (whether temporary, preliminary or permanent) that remains in
effect and has the effect of making the transactions contemplated by this
Agreement illegal or otherwise restrains or prohibits the consummation of such
transactions or will cause such transactions to be rescinded following
completion.

(c)         No proceedings shall be in effect or have been instituted by a
Governmental Authority enjoining, prohibiting or otherwise preventing, or
seeking to enjoin, prohibit or otherwise prevent the consummation of the
transactions contemplated by this Agreement.

(d)         To the extent required, Antitrust Approval shall have been obtained
without imposition of any material conditions, restrictions or limitations on
Buyer or the conduct of the Business following the Closing Date.

Section 7.2         Conditions to Obligations of Buyer.

The obligations of Buyer to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment or waiver, at or prior to the
Closing, of each of the following conditions:





26



 

 

(a)         The representations and warranties of Golden Minerals in ARTICLE III
shall be true and correct in all material respects as of the Execution Date and
as of the Closing Date as though made on and as of the Closing Date (except to
the extent such representations and warranties expressly speak as of a specified
date, in which case such representations and warranties shall be true and
correct in all material respects on and as of such specified date).

(b)         The representations and warranties of Cordilleras in ARTICLE IV
shall be true and correct in all material respects as of the Execution Date and
as of the Closing Date as though made on and as of the Closing Date (except to
the extent such representations and warranties expressly speak as of a specified
date, in which case such representations and warranties shall be true and
correct in all material respects on and as of such specified date).

(c)         Sellers shall have performed and complied in all material respects
with all covenants and obligations in this Agreement required to be performed
and complied with by Sellers as of or prior to the Closing.

(d)         Golden Minerals shall have delivered to Buyer each of the
deliverables required by Section 2.5(a).

(e)         Cordilleras shall have delivered to Buyer each of the deliverables
required by Section 2.5(b).

(f)          Buyer shall be satisfied, in its reasonable discretion, with the
results of its due diligence investigation conducted pursuant to Section 6.6 or
otherwise.

Section 7.3         Conditions to Obligations of Sellers.

The obligations of Sellers to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment or waiver, at or prior to the
Closing, of each of the following conditions:

(a)         The representations and warranties of Buyer in ARTICLE V shall be
true and correct in all material respects as of the Execution Date and as of the
Closing Date as though made on and as of the Closing Date (except to the extent
such representations and warranties expressly speak as of a specified date, in
which case such representations and warranties shall be true and correct in all
material respects on and as of such specified date).

(b)         Buyer shall have performed and complied in all material respects
with all covenants and obligations in this Agreement required to be performed
and complied with by Buyer as of or prior to the Closing.

(c)         Buyer shall have delivered to Sellers each of the deliverables
required by Section 2.5(c).

ARTICLE VIII

INDEMNIFICATION

Section 8.1         Survival.

The representations and warranties of the Parties contained in this Agreement
shall survive the Closing until the earlier of (i) 36 months after the Closing
Date and (ii) 12 months after the achievement of Commercial Production. All
covenants and agreements that by their terms are to be performed after Closing





27



 

 

shall survive the Closing indefinitely or for the period explicitly specified
therein. All covenants and agreements that by their terms are to be performed at
or prior to Closing shall survive the Closing until the earlier of (i) 36 months
after the Closing Date and (ii) 12 months after the achievement of Commercial
Production. Notwithstanding the foregoing, any claim for indemnification in
respect of any breach of any representation, warranty, covenant or agreement for
which indemnification may be sought under this Agreement shall survive the time
at which it would otherwise terminate pursuant to the preceding provisions of
this Section 8.1 if such claim for indemnification is asserted by notice given
as required pursuant to Section 8.6 and Section 8.7 prior to the expiration of
the applicable survival period. The Parties agree that the survival period and
the other limitations for the time period to bring a claim set forth in this
Section 8.1 shall serve to shorten any statutes of limitation that would
otherwise be applicable.

Section 8.2         Indemnification by Golden Minerals.

Subject to the limitations and other provisions set forth in this ARTICLE VIII,
from and after the Closing, Golden Minerals shall indemnify and hold harmless
Buyer and its Affiliates and the respective Representatives, successors and
assigns of each of the foregoing (collectively, the “Buyer Indemnified Parties”)
from and against any and all Losses incurred or suffered by Buyer any of the
Buyer Indemnified Parties arising out of or resulting from:

(a)         any representation or warranty of Golden Minerals set forth in
ARTICLE III being untrue as of the Closing Date;

(b)         any representation or warranty of Cordilleras set forth in ARTICLE
IV or Articles I and III of the “Representations” section of the Transferred
Concessions Assignment of Rights being untrue as of the Closing Date;

(c)         any breach of any covenant or agreement of Golden Minerals made
pursuant to this Agreement; or

(d)         any breach of any covenant or agreement of Cordilleras made pursuant
to this Agreement and the “Clauses” section of the Transferred Concessions
Assignment of Rights.

Section 8.3         Intentionally Omitted.

Section 8.4         Indemnification by Buyer.

Subject to the limitations and other provisions set forth in this ARTICLE VIII,
from and after the Closing, Buyer shall indemnify and hold harmless Sellers and
their respective Affiliates and the respective Representatives, successors and
assigns of each of the foregoing (collectively, the “Seller Indemnified
Parties”) from and against any and all Losses incurred or suffered by any of the
Seller Indemnified Parties arising out of or resulting from:

(a)         any representation or warranty of Buyer set forth in ARTICLE V or
Articles II and III of the “Representations” section of the Transferred
Concessions Assignment of Rights being untrue as of the Closing Date; or

(b)         any breach of any covenant or agreement of Buyer made pursuant to
this Agreement and the “Clauses” section of the Transferred Concessions
Assignment of Rights.





28



 

 

Section 8.5         Limitations on Indemnification of Buyer Indemnified Parties.

(a)         Buyer shall not be entitled to indemnification pursuant to Section
8.2(a) or Section 8.2(b) for any individual claim (or series of related claims
arising from the same facts or circumstances) unless the Losses associated
therewith exceed US$20,000 (the “De Minimis Amount”). Any such Losses that do
not exceed the De Minimis Amount shall not be applied or considered for purposes
of calculating the aggregate amount of Buyer’s Losses under Section 8.5(b).

(b)         Buyer shall not be entitled to indemnification pursuant to Section
8.2(a) or Section 8.2(b) unless and until the aggregate amount of Losses with
respect to all claims pursuant to Section 8.2(a) and Section 8.2(b),
collectively, exceeds US$200,000 (the “Deductible”), in which case Buyer shall
only be entitled to recover such Losses in excess of the Deductible.

(c)         The maximum amount of cumulative Losses for which Buyer shall be
entitled to indemnification pursuant to Section 8.2(a) and Section 8.2(b),
collectively, shall be equal to US$5,000,000 (the “Cap”).

(d)         Buyer shall in no event be entitled to indemnification pursuant to
this Agreement for Losses that in the aggregate exceed an amount equal to the
Purchase Price.

Section 8.6         Indemnification Procedures for Third-Party Claims.

(a)         If a Person entitled to indemnification under this ARTICLE VIII (an
“Indemnified Party”) receives notice of the assertion of any claim or the
commencement of any Action by any third party against such Indemnified Party (a
“Third-Party Claim”), such Indemnified Party shall give prompt written notice
thereof to the Person from whom indemnification is sought (the “Indemnifying
Party”), which notice shall in no event be delivered later than 15 days after
the Indemnified Party first becomes aware of such Third-Party Claim; provided,
 however, that the failure of the Indemnified Party to give such notice within
such 15-day period shall not relieve the Indemnifying Party of its
indemnification obligations hereunder except to the extent that such failure
prejudices the rights of the Indemnifying Party. Such notice shall describe the
Third-Party Claim in reasonable detail and the basis for indemnification (taking
into account the information then available to the Indemnified Party), shall
include copies of all material written evidence thereof and shall indicate the
estimated amount, if reasonably practicable, of the Losses that have been or are
reasonably expected to be sustained by the Indemnified Party in connection with
such Third-Party Claim.

(b)         The Indemnifying Party shall be entitled, by written notice to the
Indemnified Party, to assume the defense and control of a Third-Party Claim at
the Indemnifying Party’s own expense. If the Indemnifying Party assumes the
defense and control of a Third-Party Claim as provided in this Section 8.6(b),
the Indemnifying Party shall be entitled to select its own counsel, and the
Indemnified Party shall have the right to participate in the defense of such
Third-Party Claim with its own counsel and at its own expense. If the
Indemnifying Party does not assume the defense and control of a Third-Party
Claim as provided in this Section 8.6(b), the Indemnified Party shall be
entitled to assume and control such defense, and the Indemnifying Party shall
have the right to participate in the defense of such Third-Party Claim with its
own counsel and at its own expense.

(c)         Notwithstanding anything in this Section 8.6 to the contrary, the
Indemnifying Party shall not, without the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld, conditioned
or delayed), consent to the settlement of any Third-Party Claim; provided,
 however, that consent of the Indemnified Party shall not be required for any
such settlement if (i) the sole relief provided in such settlement is monetary
damages that will be paid in full by the





29



 

 

Indemnifying Party and (ii) such settlement does not impose any injunctive or
other equitable relief against the Indemnified Party. Notwithstanding anything
in this Section 8.6 to the contrary, the Indemnified Party shall not, without
the prior written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld, conditioned or delayed), consent to the settlement of any
Third-Party Claim.

Section 8.7         Indemnification Procedures for Direct Claims.

If an Indemnified Party determines that it may have a claim for indemnification
under this ARTICLE VIII that does not involve a Third-Party Claim (a “Direct
Claim”), the Indemnified Party shall give the Indemnifying Party prompt written
notice thereof, but in any event not later than 15 days after the Indemnified
Party first learns of the facts and circumstances on which such Direct Claim is
based; provided,  however, that the failure of the Indemnified Party to give
such notice within such 15-day period shall not relieve the Indemnifying Party
of its indemnification obligations hereunder except to the extent that such
failure prejudices the rights of the Indemnifying Party. Such notice shall
describe such Direct Claim in reasonable detail and the basis for
indemnification (taking into account the information then available to the
Indemnified Party), shall include copies of all material written evidence
thereof and shall indicate the estimated amount, if reasonably practicable, of
the Losses that have been or are reasonably expected to be sustained by the
Indemnified Party in connection with such Direct Claim. The Indemnifying Party
shall have 60 days after its receipt of such notice to respond in writing to
such Direct Claim. During such 60-day period, the Indemnified Party shall allow
the Indemnifying Party and its Representatives to investigate the matters or
circumstances alleged to give rise to such Direct Claim and whether and to what
extent any amount is payable in respect of such Direct Claim, and the
Indemnified Party shall assist the Indemnifying Party’s investigation by
providing such information and assistance (including reasonable access, upon
reasonable notice and during normal business hours, to the Indemnified Party’s
premises and personnel and the right to examine and copy any accounts, documents
or records related to such Direct Claim) as the Indemnifying Party or any of its
Representatives may reasonably request. If the Indemnifying Party does not so
respond within such 60-day period, the Indemnifying Party shall be deemed to
have rejected such Direct Claim. If the Indemnifying Party rejects all or any
part of such Direct Claim, the Indemnified Party shall be free to pursue such
remedies as may be available to it under this Agreement with respect to the
rejected portion of such Direct Claim.

Section 8.8         Insurance and Third-Party Proceeds.

The amount of any Losses that are subject to indemnification under this ARTICLE
VIII shall be determined net of any applicable third-party insurance, indemnity,
contribution or similar proceeds (net of the costs of recovery thereof,
including reasonable attorneys’ fees) actually received by the Indemnified Party
with respect to such Losses. Each Indemnified Party shall use commercially
reasonable efforts to recover under all applicable insurance policies and
indemnity, contribution or similar provisions covering such Losses to the same
extent as it would if such Losses were not subject to indemnification hereunder.
If an Indemnified Party receives such proceeds subsequent to an Indemnifying
Party’s making of an indemnification payment to the Indemnified Party, the
Indemnified Party shall promptly remit such proceeds (net of the costs of
recovery thereof, including reasonable attorneys’ fees) to the Indemnifying
Party to the extent of the indemnification payment made.

Section 8.9         Tax Benefits.

The amount of any Losses that are subject to indemnification under this ARTICLE
VIII shall be determined net of any Tax Benefit realized by an Indemnified Party
(or its Affiliates). If any Tax Benefits are realized after payment in respect
of such Losses was made without offset therefor, the Indemnified Party shall
remit the amount of such Tax benefits to the Indemnifying Party within 10 days
of such Tax benefit being realized. The Indemnified Party will use (and will
cause its Affiliates to use) commercially reasonable





30



 

 

efforts to realize any applicable Tax Benefit. For this purpose, the Indemnified
Party shall be deemed to realize a tax benefit (“Tax Benefit”) with respect to a
taxable year if, and to the extent that, the Indemnified Party’s cumulative
liability for Taxes through the end of such taxable year, calculated by
excluding any Tax items attributable to the Losses from all taxable years,
exceeds the Indemnified Party’s actual cumulative liability for Taxes through
the end of such taxable year, calculated by taking into account any Tax items
attributable to the Losses and the receipt of indemnification payment under this
ARTICLE VIII for all taxable years (to the extent permitted by relevant Tax Law
and treating such Tax items as the last items taken into account for any taxable
year).

Section 8.10       Subrogation.

Upon making any payment to an Indemnified Party for any indemnification claim
pursuant to this ARTICLE VIII, the Indemnifying Party shall be subrogated, to
the extent of such payment, to all rights and remedies which the Indemnified
Party may have to any insurance benefits or other claims against any third
parties with respect to the subject matter underlying such indemnification
claim, and the Indemnified Party shall assign any such rights to the
Indemnifying Party. Each Indemnified Party shall duly execute upon request by
the Indemnifying Party all instruments reasonably necessary to evidence and
perfect the above described subrogation rights.

Section 8.11       Mitigation.

Each Indemnified Party shall use reasonable best efforts to mitigate any Losses
upon and after becoming aware of any event or condition that would reasonably be
expected to give rise to such Losses that are indemnifiable hereunder. In the
event an Indemnified Party fails to use reasonable best efforts to mitigate such
Losses, then the Indemnifying Party shall not be required to indemnify or hold
harmless the Indemnified Party for the portion of Losses that would reasonably
be expected to have been avoided if the Indemnified Party had used such efforts.

Section 8.12       No Double Recovery.

Notwithstanding anything contained in this Agreement to the contrary, no
Indemnified Party shall be entitled to indemnification under any provision of
this Agreement or any other Transaction Document for any Losses to the extent
such Indemnified Party has been indemnified or otherwise compensated for such
Losses pursuant to any other provision of this Agreement or any other
Transaction Document. Without limiting the generality of the foregoing, an
Indemnified Party shall not be entitled to recover more than once for any Losses
arising out of or resulting from the same facts or circumstances, regardless of
whether such facts or circumstances constitute a breach of more than one
representation, warranty, covenant or agreement.

Section 8.13       Prior Knowledge of Breach.

Buyer shall not be entitled to indemnification pursuant to this ARTICLE VIII for
any Losses arising out of or resulting from any breach of any of the
representations or warranties or covenants of Sellers contained in this
Agreement if Buyer had actual knowledge of such breach prior to the Closing.

Section 8.14       Limitation of Liability.

Notwithstanding anything to the contrary in this Agreement, in no event shall
any Indemnifying Party be liable to any Indemnified Party, whether based on
contract, tort, strict liability, other Law or otherwise, for any consequential,
special, indirect, incidental, exemplary or punitive damages (including for loss
of revenue or profits or for diminution of value, lost opportunities or damage
to reputation), or for





31



 

 

damages measured as a multiple of earnings, revenue or any other performance
metric, except, in each case, to the extent such damages were awarded to a third
party in a final, non-appealable order of a court of competent jurisdiction in
connection with a Third-Party Claim.

Section 8.15       Exclusive Remedy.

Except as otherwise expressly set forth in this Agreement or in the event of
Fraud, from and after the Closing, the rights to indemnification set forth in
this ARTICLE VIII shall be the sole and exclusive remedy of an Indemnified Party
for any claim arising out of this Agreement, the other Transaction Documents or
the transactions contemplated hereby or thereby.  The Parties intend that the
rights to indemnification set forth in this ARTICLE VIII shall be in lieu of,
and not in addition to, any right of recovery that may arise by operation of law
in Mexico.  Notwithstanding the foregoing, nothing in this Section 8.15 shall
prohibit a Party from seeking and obtaining any injunctive relief (including
specific performance) if available pursuant to Section 10.11.  The limitations
on recovery set forth in this ARTICLE VIII shall not apply in connection with
any Losses arising on account of the Fraud of a Party.

Section 8.16       Treatment of Indemnification Payments.

All indemnification payments made pursuant to this ARTICLE VIII shall be treated
as an adjustment to the Purchase Price for Tax purposes, unless otherwise
required by applicable Law.

ARTICLE IX

TERMINATION

Section 9.1         Grounds for Termination.

Notwithstanding any other provision of this Agreement, this Agreement may be
terminated at any time prior to the Closing Date:

(a)         by the mutual written agreement of Sellers and Buyer;

(b)         by Buyer, upon written notice to Sellers, at any time prior to the
expiration of the Due Diligence Period, if Buyer is not satisfied, in its
reasonable discretion, with the results of its due diligence investigation
conducted pursuant to Section 6.6 or otherwise;

(c)         by Sellers or Buyer, upon written notice to the other, if the
Closing has not occurred on or prior to the date that is 30 days following the
end of the Due Diligence Period (the “Outside Date”), or such other date as
Seller and Buyer may agree upon in writing; provided,  however, that the right
to terminate this Agreement under this Section 9.1(c) shall not be available to
any Party whose failure to perform any covenant or obligation under this
Agreement has been the cause of or has resulted in the failure of the Closing to
occur by the Outside Date;

(d)         by Sellers or Buyer, upon written notice to the other, if a
Governmental Authority has issued a Governmental Order permanently enjoining or
otherwise prohibiting the consummation of the transactions contemplated by this
Agreement, and such Governmental Order has become final and non-appealable;
provided,  however, that the right to terminate this Agreement under this
Section 9.1(d) shall not be available to any Party whose breach of any provision
of this Agreement causes or results in the issuance of such Governmental Order;

(e)         by Sellers, upon written notice to Buyer, if Buyer is in breach of
any representation, warranty or covenant in this Agreement, and such breach,
individually or in combination with any other





32



 

 

such breach, (i) would cause the conditions set forth in Section 7.3(a) or
Section 7.3(b) not to be satisfied and (ii) is not reasonably capable of being
cured or, if reasonably capable of being cured, is not cured prior to the
Outside Date; provided,  however, that Sellers may not terminate this Agreement
pursuant to this Section 9.1(e) if either Seller is in breach of this Agreement
so as to cause any of the conditions set forth in Section 7.3(a) or Section
7.3(b) not to be satisfied;

(f)          by Buyer, upon written notice to Sellers, if either Seller is in
breach of any representation, warranty or covenant in this Agreement, and such
breach, individually or in combination with any other such breach, (i) would
cause the conditions set forth in Section 7.2(a) or Section 7.2(b) not to be
satisfied and (ii) is not reasonably capable of being cured or, if reasonably
capable of being cured, is not cured prior to the Outside Date; provided,
 however, that Buyer may not terminate this Agreement pursuant to this Section
9.1(f) if Buyer is in breach of this Agreement so as to cause any of the
conditions set forth in Section 7.2(a) or Section 7.2(b) not to be satisfied; or

(g)         by Golden Minerals, if the Deposit has not been received by Golden
Minerals prior to 5:00 p.m. Mountain Time on the Execution Date.

Section 9.2         Effect of Termination.

In the event of any termination of this Agreement pursuant to Section 9.1, this
Agreement shall become null and void and of no further force or effect, and
there shall be no Liability on the part of any Party, except that (a) Section
6.10, this Section 9.2,  Section 9.3,  ARTICLE X and, to the extent necessary
for the interpretation of the foregoing provisions, ARTICLE I shall survive any
such termination of this Agreement and (b) nothing herein shall relieve either
Party from Liability for any fraud committed by a Party upon the other in
connection with the transactions contemplated by this Agreement.

Section 9.3         Repayment of Deposit.

In the event of any termination of this Agreement pursuant to Section 9.1,
Golden Minerals shall pay to Buyer in immediately available funds (to the
account designated by Buyer in writing) the Deposit, together with interest
accruing thereon at the rate of 3.0% per annum from the date of termination of
this Agreement through the earlier of the date of payment or the Due Date (the
“Repayment Amount”).  The payment of the Repayment Amount shall be made no later
than the date that is 90 days following the date of termination of this
Agreement (the “Due Date”). If Golden Minerals has not paid the Repayment Amount
prior to the Due Date, then, to the extent permitted by Law, the Rodeo
Concessions shall be transferred to Buyer and the Parties shall request the
registration of the Transferred Concessions Assignment of Rights (modified as
necessary to apply only to the Rodeo Concessions) at the Public Registry of
Mining.  The assignment of the Rodeo Concessions shall constitute the sole
recourse and remedy of Buyer for the failure by Golden Minerals to pay the
Repayment Amount and Buyer shall not have any claim for recourse against Sellers
with respect to any portion of the Repayment Amount.  Notwithstanding the
foregoing, if Buyer determines, in its reasonable discretion, that the Rodeo
Concessions are not transferable, then the Rodeo Concessions shall not be
transferred to Buyer and, in lieu thereof, (a) Golden Minerals shall be
obligated to repay the Repayment Amount, together with interest accruing from
the day after the Due Date at the rate of 11.0% per annum (or, if lower, the
maximum interest rate permitted by applicable Law) in monthly installments equal
to the greater of (i) US$257,000 or (ii) 50% of the sum of the “Monthly Lease
Payments” and the “Monthly Per Tonne Payments” (each, as defined in the
Velardeña Lease) that are payable under the Velardeña Lease (the “Monthly
Payments”), and (b) Minera William and Buyer shall promptly execute and deliver
an assignment agreement directing Minera Hecla, S.A. de C.V. to deliver directly
to Buyer the Monthly Payments until the aggregate amount of such payments are
equal to the Repayment Amount together with interest accruing from the day after
the Due Date at the rate of 11.0% per annum (or, if lower, the maximum interest
rate permitted by applicable Law).





33



 

 

ARTICLE X

MISCELLANEOUS

Section 10.1       Notices.

All notices, requests and other communications to a Party hereunder shall be in
writing and shall be personally delivered, delivered by email or sent by a
nationally recognized overnight courier. All such notices, requests and other
communications shall be deemed to have been duly delivered when received by the
addressee. All notices, requests and other communications to a Party hereunder
shall be directed as follows (or directed to such other address as a Party may
specify in accordance with this Section 10.1):

If to either Seller or any Company:

 

Golden Minerals Company

350 Indiana Street, Suite 650

Golden, Colorado, 80401

Attention: Warren Rehn

Email:  warren.rehn@goldenminerals.com

 

with copies (which shall not constitute notice) to:

 

Davis Graham & Stubbs LLP

1500 17th Street, Suite 500

Denver, CO 80202

Attention: Brian Boonstra

Email:  Brian.Boonstra@dgslaw.com

 

and

 

VHG Servicios Legales S.C.

Av. Paseo de las Palmas, #755 Desp. 902

Lomas de Chapultepec, CDMX, C.P. 11000

Attention: Alberto M. Vázquez Sánchez

Email:  avazquez@vhglegal.com

 

If to Buyer:

 

Compañía Minera Autlán S.A.B. de C.V.

Arq. Pedro Ramirez Vazquez 200-100

Col. Valle Oriente, Zip Code 66260

San Pedro Garza Garcia, N.L.

Monterrey, Mexico

Attention: Juan Salvador Sosa Gutiérrez

Email:  salvador.sosa@autlan.com.mx

 

Section 10.2       Interpretation.

(a)         For purposes of this Agreement, (i) any singular term shall be
deemed to include the plural, and any plural term shall be deemed to include the
singular, (ii) the words “include”, “includes” and “including” shall be deemed
to be followed by the words “without limitation”, unless otherwise





34



 

 

specified, (iii) the words “hereof”, “herein”, “hereunder” and words of like
import refer to this Agreement as a whole and not to any particular provision of
this Agreement, (iv) references to Articles, Sections, Exhibits and Schedules
are to Articles, Sections, Exhibits and Schedules, respectively, of this
Agreement, unless otherwise specified, (v) the table of contents and headings
herein are included for convenience of reference only and shall not affect the
meaning or interpretation of this Agreement, and (vi) references to “days” mean
calendar days, unless otherwise specified as Business Days.

(b)         The Parties have participated jointly in the negotiation and
drafting of this Agreement and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as jointly drafted
by the Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provision of this
Agreement.

Section 10.3       Expenses.

Except as otherwise expressly set forth herein, all costs and expenses incurred
in connection with this Agreement and the transactions contemplated hereby shall
be paid by the Party incurring such costs and expenses.

Section 10.4       Severability.

If any term or provision of this Agreement is held by a court of competent
jurisdiction or other Governmental Authority to be invalid, illegal or
unenforceable, the remainder of the terms and provisions of this Agreement shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such a determination, the Parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

Section 10.5       Successor and Assigns.

This Agreement shall be binding upon and shall inure to the benefit of the
Parties and their respective successors and permitted assigns. Neither this
Agreement nor any of the rights or obligations hereunder may be assigned or
transferred by either Party without the prior written consent of the other
Party. Any attempted assignment in violation of this Section 10.5 shall be void.

Section 10.6       No Third-Party Beneficiaries.

Except as provided in ARTICLE VIII (which is intended to benefit, and to be
enforceable by, the Persons specified therein), this Agreement is for the sole
benefit of the Parties and their respective successors and permitted assigns,
and nothing herein, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

Section 10.7       Amendments and Waivers.

This Agreement may not be amended or modified except by a written instrument
signed by each of the Parties. Any provision of this Agreement may be waived by
a written instrument signed by the Party against whom the waiver is to be
effective. No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.





35



 

 

Section 10.8       Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to any choice or conflict of law provision
or rule (whether of the State of New York or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
New York.

Section 10.9       Jurisdiction; Arbitration.

(a)         All actions and proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby shall be resolved by final and
binding arbitration in an arbitration under the International Chamber of
Commerce Rules of Arbitration and its applicable procedures (the “Rules”) and
shall be conducted in New York, New York.  The Rules shall supplement the
arbitration provisions contained in this Agreement.  Each Party agrees that the
award shall be made in writing no more than 30 days following the end of the
proceeding.  Decisions resulting from arbitration shall be final and binding on
the Parties and non-appealable. Arbitral decisions may be enforced by the
prevailing Party in any court of competent jurisdiction.  Each Party agrees to
treat as confidential the results of any arbitration (including any findings of
fact and/or law made by the arbitrator) and not to disclose such results to any
Person other than a party to this Agreement, except where such disclosure is
otherwise required by Law.  The Parties intend that this Agreement to arbitrate
be valid, enforceable and irrevocable. In the event of any arbitration with
regard to this Agreement, each Party shall share the costs of the arbitrator(s),
including such arbitrator(s)’ fees and expenses. Each Party shall pay its own
legal fees and expenses, subject to any cost award made by the arbitrator(s).
Notwithstanding the foregoing, clause Fourteenth of the Transferred Concessions
Assignment of Rights shall govern any actions or proceedings arising out of or
relating to the registration of the Transferred Concessions Assignment of Rights
with the applicable Governmental Authority in Mexico (but not any other actions
or proceedings arising out of or relating to the Transferred Concessions
Assignment of Rights, which shall be resolved by final and binding arbitration
in accordance with this Section 10.9(a)).

(b)         Each Party irrevocably consents to service of process in the manner
provided for the giving of notices pursuant to Section 10.1. Nothing in this
Section 10.9 shall affect the right of any Party to serve process in any other
manner permitted by Law.

(c)         The English language shall be the governing language for all
purposes with respect to this Agreement, and any arbitration and dispute
resolution shall be conducted in English.

Section 10.10     Waiver of Jury Trial.

EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

Section 10.11     Specific Performance.

The Parties agree that irreparable damage, for which monetary damages (even if
available) would not be an adequate remedy, would occur in the event that any
provision of this Agreement is not performed in accordance with its specific
terms or is otherwise breached. Accordingly, each Party shall be entitled to an
injunction, specific performance and other equitable relief to prevent breaches
of this Agreement and to enforce specifically the terms and provisions hereof,
in addition to any other remedy to which it is entitled at law or in equity.
Each Party agrees that it will not oppose the granting of an injunction,
specific





36



 

 

performance or other equitable relief on the basis that the other Party has an
adequate remedy at law or that any award of specific performance is not an
appropriate remedy for any reason at law or in equity. Any Party seeking an
injunction to prevent breaches of this Agreement or to enforce specifically the
terms and provisions of this Agreement shall not be required to provide any bond
or other security as a prerequisite to obtaining such equitable relief.

Section 10.12     Entire Agreement.

This Agreement, together with the other Transaction Documents, the Disclosure
Schedules and the Confidentiality Agreement, constitutes the entire agreement
between the Parties with respect to the subject matter hereof and thereof and
supersedes all prior agreements and understandings, both oral and written,
between the Parties with respect to the subject matter hereof and thereof.
Neither Party shall be liable or bound to the other Party in any manner by any
representations, warranties, agreements or covenants relating to such subject
matter except as specifically set forth herein and therein.

Section 10.13     Electronic Transmission; Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same agreement.  Counterparts may be delivered via email (including PDF or
any electronic signature complying with the U.S. federal ESIGN Act of 2000,
e.g., www.docusign.com) or other transmission method and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes.  A signed copy of this Agreement delivered by
email or other means of electronic transmission shall be deemed to have the same
legal effect as delivery of an original signed copy of this Agreement.  No Party
will raise the use email or other electronic transmission method to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of such email or other electronic
transmission method as a defense to the formation of a Contract, and each Party
forever waives any such defense, except to the extent such defense related to
lack of authenticity.

Section 10.14     Privileged Communications.

It is acknowledged by the Parties that Davis Graham & Stubbs LLP and VHG
Servicios Legales S.C. (the “Firms”) have been retained by Golden Minerals,
Sellers and/or the Companies to act as its counsel in connection with the
transactions contemplated hereby.  Buyer hereby agrees that, in the event that a
dispute arises after the Closing between Buyer and a Company on the one hand,
and any Seller Party on the other hand, the Firms, or their successors, may
represent the Sellers in such dispute even though the interests of the Sellers
may be directly adverse to the Companies, and even though the Firms may have
represented the Companies in a matter substantially related to such dispute, or
may be handling ongoing matters for the Companies.  Buyer further agrees that,
as to all communications among the Firms or their successors, the Sellers and/or
the Companies and their respective Affiliates, officers, directors, managers,
members, employees or Representatives that relate in any way to the transactions
contemplated by this Agreement (including the negotiation, preparation,
execution, delivery and closing under, or any dispute or proceeding arising
under or in connection with, this Agreement) that, immediately prior to the
Closing, would be protected by the attorney–client communication and/or work
product doctrine (“Privileged Communications”) shall continue after the Closing
to be protected by the attorney–client privilege and the work product doctrine
and shall belong to the Sellers.  The Privileged Communications shall maintain
their status as protected by the attorney–client communication and/or work
product doctrine (and belonging to the Sellers even though Buyer and the
Companies and their respective successors and assigns have access to such
documents and communications) after Closing.  After Closing, neither Buyer nor
the Companies or any Person acting or purporting to act on behalf of or through
Buyer or the Companies shall access, or request from the Firms or the Sellers,
the Privileged Communications.  Following the Closing, the Sellers





37



 

 

shall be permitted to use the Privileged Communications with respect to any
claim in connection with the defense of any claim by Buyer under ARTICLE
VIII.  Other than as explicitly set forth in this Section 10.14, the Parties
acknowledge that any attorney–client privilege or work product or other
privilege attaching as a result of legal counsel representing the Companies
prior to the Closing shall survive the Closing and continue to be a privilege of
the Companies, and not Sellers, after the Closing.

 

[Signature page follows.]

 

 



38



 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.

 

 

 

 

 

 

 

Compañía Minera Autlán S.A.B. de C.V.

 

 

 

 

 

By:

/s/ Jose Antonio Rivero

 

 

Name: Jose Antonio Rivero

 

 

Title: VP Business Development

 

 

 

 

 

Golden Minerals Company

 

 

 

 

 

By:

/s/ Warren M. Rehn

 

 

Name: Warren M. Rehn

 

 

Title:   Chief Executive Officer

 

 

 

 

 

Minera de Cordilleras S. de R.L. de C.V.

 

 

 

 

 

By:

/s/ Warren M. Rehn

 

 

Name: Warren M. Rehn

 

 

Title:   Administrative Manager

 

 

 

